19-10412-jlg          Doc 4     Filed 02/11/19         Entered 02/11/19 06:04:29              Main Document
                                                      Pg 1 of 86


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-[_____] (___)
                                                               :
                                      1
                           Debtors.                            :       (Joint Administration Pending)
                                                               :
---------------------------------------------------------------X

                         MOTION OF DEBTORS REQUESTING
                   AUTHORITY TO (I) CONTINUE USING EXISTING
               CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, AND
            BUSINESS FORMS, (II) IMPLEMENT CHANGES TO THE CASH
        MANAGEMENT SYSTEM IN THE ORDINARY COURSE OF BUSINESS,
         (III) CONTINUE INTERCOMPANY TRANSACTIONS, (IV) PROVIDE
    ADMINISTRATIVE EXPENSE PRIORITY FOR POSTPETITION INTERCOMPANY
       CLAIMS, (V) EXTEND TIME TO COMPLY WITH, OR SEEK WAIVER OF,
              11 U.S.C. § 345(b), AND (VI) GRANTING RELATED RELIEF




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29   Main Document
                                                   Pg 2 of 86


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) (“DHC”) and

its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors” and together with their non-debtor affiliates, the “Company”),

respectfully represent as follows in support of this motion (the “Motion”):

                                                  Background

                    1.        On the date hereof (the “Commencement Date”), the Debtors each

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).               The Debtors are authorized to continue to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has

been appointed in these chapter 11 cases.

                    2.        Contemporaneously herewith, the Debtors have filed a motion requesting

joint administration of their chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                    3.        The Debtors commenced these chapter 11 cases on a prearranged basis

with the support of more than 75% percent of their term loan lenders, who have committed to

support a value-maximizing chapter 11 plan that contemplates a debt-to-equity recapitalization

transaction and provides for the simultaneous marketing of all or substantially all of the Debtors’

assets to the extent such sale represents a higher or better value than the recapitalization

transaction.        Consistent with their obligations under that certain Restructuring Support

Agreement, dated as of February 8, 2019, the Debtors intend to file a proposed plan of

reorganization shortly hereafter and will seek to emerge from chapter 11 on an expedited

timeframe.


                                                      2
WEIL:\96913998\1\41703.0010
19-10412-jlg            Doc 4    Filed 02/11/19     Entered 02/11/19 06:04:29            Main Document
                                                   Pg 3 of 86


                       4.     Additional information regarding the Debtors’ business, capital structure,

and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Gerald A. Lombardo Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for

the Southern District of New York, sworn to on the date hereof (the “Lombardo Declaration”),

which has been filed with the Court contemporaneously herewith and is incorporated herein by

reference.2

                                                  Jurisdiction

                       5.     The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               Relief Requested

                       6.     By this Motion, pursuant to sections 105(a), 345(b), 363, 364, 503, and

507 of the Bankruptcy Code, the Debtors request authority to:

                  i.          Continue their existing cash management system, including the continued
                              maintenance of their existing bank accounts and business forms;

                 ii.          Implement changes to their cash management system in the ordinary
                              course of business, including opening new or closing existing bank
                              accounts;

                iii.          Continue to perform under and honor intercompany transactions in the
                              ordinary course of business, in their business judgment and at their sole
                              discretion;

                iv.           Provide administrative expense priority for postpetition intercompany
                              claims; and

                 v.           Extend the time to comply with section 345(b) of the Bankruptcy Code by
                              forty-five (45) days (or such later time as may be agreed to by the U.S.

2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Lombardo Declaration.



                                                        3
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29             Main Document
                                                   Pg 4 of 86


                              Trustee (as defined herein) or as approved by the Court) or seek a waiver
                              thereof.

                    7.        The Debtors further request that the Court authorize the financial

institutions at which the Debtors maintain various bank accounts to (i) continue to maintain,

service, and administer the Debtors’ bank accounts; (ii) debit the bank accounts in the ordinary

course of business on account of (a) electronic transfers (including wire transfers, book transfers,

and automated clearinghouse (“ACH”) transfers) or checks drawn on the bank accounts,

provided that any payments drawn, issued or made prior to the Commencement Date shall not be

honored by the Banks absent receipt of direction from the Debtors and entry of a separate order

of the Court authorizing such prepetition payment or (b) undisputed service charges owed to the

Banks for maintenance of the Debtors’ cash management system, if any.

                    8.        A proposed form of order granting the relief requested in this Motion on

an interim basis is annexed hereto as Exhibit A (the “Proposed Interim Order”).

                  Overview of the Debtors’ Business and Cash Management System

A.        The Debtors’ Business

                    9.        The Debtors’ business is comprised of three primary segments.3 First, the

Debtors originate mortgage loans exclusively through Ditech Financial LLC (“Ditech

Financial”). Almost all of the loans that Ditech Financial originates are mortgage loans eligible

for securitization by government-sponsored enterprises, such as Fannie Mae and Freddie Mac,4


3
      A thorough description of the Debtors’ mortgage lending and servicing business is discussed in the Motion of
      Debtors For Interim and Final Orders (I) Authorizing Debtors To Continue Origination and Servicing of
      Forward Mortgage Loans In Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on
      a Limited Basis To Facilitate Debtors’ Ongoing Operations, and (III) Scheduling a Final Hearing (the “Ditech
      OCB Motion”) and the Motion of Debtors For Interim and Final Orders (I) Authorizing Debtors To Continue
      Honoring Reverse Issuer and Servicing Obligations In the Ordinary Course and Granting Related Relief, (II)
      Modifying Automatic Stay On a Limited Basis To Facilitate Debtors’ Ongoing Operations, and (III)
      Scheduling a Final Hearing (the “RMS OCB Motion”), both filed contemporaneously herewith.
4
      As used herein, “Fannie Mae” means the Federal National Mortgage Association, and “Freddie Mac” means
      the Federal Home Loan Mortgage Corporation. Fannie Mae and Freddie Mac are government-sponsored



                                                        4
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29            Main Document
                                                  Pg 5 of 86


or eligible for guarantees by government agencies, such as Ginnie Mae.5 Ditech Financial sells

substantially all of the mortgage loans it originates into Fannie Mae- and Freddie Mac-sponsored

securitizations or into mortgage pools insured by Ginnie Mae. During the year ended December

31, 2018, Ditech Financial sold mortgage loans of $12.4 billion in unpaid principal balance

(“UPB”), consisting of approximately (i) $5.4 billion of Fannie Mae and Freddie Mac

conventional conforming loans, (ii) $7 billion of Ginnie Mae loans, and (iii) $28.3 million of

jumbo and other loans.

                    10.       Second, Ditech Financial performs loan servicing for mortgage loans that

fall into two categories: (i) mortgage loans for which Ditech Financial owns the mortgage

service rights (“MSRs”) and (ii) mortgage loans for which Ditech Financial performs

subservicing for third party owners of MSRs. With respect to mortgage loans for which Ditech

Financial owns the MSRs, Ditech Financial performs mortgage servicing primarily in accordance

with Fannie Mae, Freddie Mac, and Ginnie Mae servicing guidelines, as applicable. Ditech

Financial typically originates the mortgage loans associated with such MSRs and sells them into

securitization trusts owned by Fannie Mae or Freddie Mac (on a servicing-retained basis) or into

mortgage pools insured by Ginnie Mae.                For the year ended December 31, 2018, Ditech

Financial serviced approximately 1.4 million loans with a UPB of $168.8 billion, of which

approximately 724,000 loans with a UPB of $103.4 billion are subserviced by Ditech Financial.




      enterprises chartered by Congress that buy and securitize mortgage loans originated by mortgage lenders,
      thereby enabling such lenders quick access to liquidity fueled by market demand for residential mortgage
      backed securities (“RMBS”).
5
      As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
      corporation within the U.S. Department of Housing and Urban Development (“HUD”), a federal agency, that
      guarantees investors the timely payment of principal and interest on RMBS backed by federally insured or
      guaranteed loans (e.g., loans insured by the Federal Housing Administration (the “FHA”), guaranteed by the
      Department of Veterans Affairs, or guaranteed by the Department of Agriculture).



                                                       5
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29   Main Document
                                                  Pg 6 of 86


                    11.       Third, Reverse Mortgage Solutions, Inc. (“RMS”), an indirect wholly

owned subsidiary of DHC, primarily focuses on servicing and subservicing reverse mortgage

loans, the majority of which are home equity conversion mortgages (“HECMs”) insured by the

FHA. A HECM is a type of loan that allows homeowners aged 62 or older to borrow money

against the equity value of their homes. Unlike traditional home equity loans, HECMs are non-

recourse loans without a fixed term—instead, the loan balances increase over time as interest and

other fees (such as servicing-related advances) are added to the loan principal.        RMS also

provides management and disposition services in connection with real estate owned property

(“REO Property”) through paying applicable taxes, insurance, homeowner’s association fees,

and property maintenance expenses. As of December 31, 2018, RMS serviced or subserviced

approximately 88,000 loans with a total UPB of approximately $17.1 billion, of which

approximately 35,000 loans with a UPB of $7.4 billion are subserviced by RMS.

B.        The Debtors’ Cash Management System

                    12.       As described in the Lombardo Declaration, in the ordinary course of

business, the Debtors utilize an integrated, centralized cash management system to collect,

concentrate, and disburse funds generated by their operations (the “Cash Management

System”). The Cash Management System is similar to cash management systems used by other

large mortgage lending and servicing businesses. The Cash Management System enables the

Debtors to operate each segment of the Company’s business efficiently and provides a seamless

accounting function across all entities in a single location, reducing banking expenses, permitting

prompt and accurate liquidity tracking, and allowing accurate intercompany allocations and

transfers. It is critical that the Cash Management System remain intact during these chapter 11




                                                     6
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29             Main Document
                                                   Pg 7 of 86


cases to ensure the seamless and uninterrupted operation of the Company’s loan origination and

servicing platforms.

                    13.       The Cash Management System is comprised of 1,196 bank accounts

(collectively, the “Bank Accounts”) maintained at various financial institutions (the “Banks”),6

of which (i) 24 are operating accounts, (ii) 1,171 are custodial accounts maintained in the name

of a Debtor whereby such Debtor merely holds the account (and the funds in it) in trust or as

custodian for a third party, and (iii) 1 account that holds restricted cash7 (such as principal and

interest payments that serve as collateral for the Warehouse Lenders (as defined herein)). The

majority of the Bank Accounts are in the name of Ditech Financial and RMS. 1,194 of the Bank

Accounts are located at Banks designated as authorized depositories by the Office of the United

States Trustee for Region 2 (the “U.S. Trustee”) pursuant to the U.S. Trustee’s Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees (the “UST

Guidelines”), with the remaining 2 Bank Accounts located at EverBank, which is not designated

as an authorized depository under the UST Guidelines.

                    14.       The Cash Management System is an ordinary course, customary, and

essential business system which allows for the flow of cash between Bank Accounts and between

Company affiliates as required or needed, in accordance with the Company’s cash management

practices. Most of the Company’s obligations are paid by Ditech Financial from the Ditech

Servicing Account (as defined herein). When Ditech Financial makes disbursements on behalf

6
      The Debtors’ Banks include: Bank of America, N.A. (“Bank of America”), Bank of New York Mellon
      Corporation (“BNY Mellon”), Citibank, N.A. (“Citibank”), EverBank, N.A. (“Everbank”), Texas Capital
      Bank, N.A. (“Texas Capital Bank”), U.S. Bank, N.A. (“U.S. Bank”), and Wells Fargo Bank, N.A. (“Wells
      Fargo”).
7
      Ditech Financial maintains the restricted account at U.S. Bank. Such account holds principal and interest
      payments that are remitted from a borrower to Ditech Financial before the underlying loan that Ditech
      Financial originated has been sold. Once the underlying loan is sold by Ditech Financial, such principal and
      interest payments are transferred to the Ditech Origination Account (as defined herein).




                                                        7
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29            Main Document
                                                   Pg 8 of 86


of its affiliates, such disbursements are tracked electronically in the Company’s accounting

system and are concurrently recorded on the applicable entity’s balance sheet and income

statement. The accounting system requires that all general ledger entries be balanced at the legal

entity level, and therefore, when the accounting system enters an intercompany receivable on an

entity’s balance sheet, it also automatically creates a corresponding intercompany payable on the

applicable affiliate’s balance sheet.

                    15.       The Debtors receive and collect cash, wires, and pre-authorized drafts

through various entry points in the Cash Management System, including lockboxes (where they

receive borrower payments), custodial accounts (where they receive borrower payments,

advances, and reimbursement funds from Fannie Mae, Freddie Mac, Ginnie Mae, and HUD), and

clearing accounts (where they receive payments and sale proceeds from servicers and buyers).

The Debtors primarily receive operating cash through the collection of fees and other amounts

related to servicing mortgage loans on behalf of third parties and from the sale of originated

loans.

                    16.       For cash balances held in certain of the Debtors’ Bank Accounts, the

Debtors receive advantageous “earnings credit rates” on their cash balances that allow them to

partially offset bank service charges. To the extent the “earnings credit rates” are in excess of

the bank service charges, the excess cash yield is credited to the Debtors’ main operating

accounts. The Debtors receive earnings credits from Citibank and Wells Fargo, which each pay

a spread to one-month LIBOR for earnings credits.

                    17.       The four explanatory diagrams annexed hereto as Exhibit C depict the

typical flow of funds through the Cash Management System (the “Diagrams”).8 The Diagrams


8
      Citation to the Diagrams and accompanying notes will be in the form of “Diagram __, #__”.



                                                        8
WEIL:\96913998\1\41703.0010
19-10412-jlg            Doc 4    Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 9 of 86


do not set out each and every Bank Account but instead provide a representative depiction of the

Cash Management System related to (i) cash movement at DHC (Diagram A), (ii) Ditech

Financial’s mortgage loan origination obligations (Diagram B), (iii) Ditech Financial’s mortgage

loan servicing obligations (Diagram C), and (iv) RMS’s reverse mortgage loan servicing

obligations (Diagram D).

          a.           Overview of the Company’s Bank Accounts

                       18.    Main Operating Accounts.       DHC, Ditech Financial, and RMS each

maintain operating accounts that are linked to one another and serve as the ultimate collection

points for funds moving through the Company.

                  i.          DHC maintains an operating account (the “DHC Operating Account”)
                              (Diagram A, #1) at Citibank that receives funds from the Ditech Servicing
                              Account and the RMS Operating Account (each as defined herein) as
                              needed to remit necessary payments, such as principal and interest
                              payments on DHC’s funded indebtedness. The DHC Operating Account
                              holds a relatively small balance at any given time. In order to satisfy
                              minimum deposit requirements and avoid the incurrence of bank fees,
                              Ditech Financial transfers funds from the Ditech Servicing Account to the
                              RMS Operating Account as necessary through the DHC Operating
                              Account and vice versa.

                 ii.          Ditech Financial maintains an operating account in connection with its
                              origination activities at Citibank (the “Ditech Origination Account”)
                              (Diagram B, #1). In order to fund its portion of the mortgage loan
                              purchase price when originating mortgage loans, Ditech Financial
                              transfers funds from the Ditech Origination Account into the Haircut
                              Account (as defined herein) (Diagram B, #2). The Ditech Origination
                              Account is also used to (i) collect collateral from and post collateral to
                              various counterparties in connection with Ditech Financial’s margin
                              agreements, (ii) pay fees and interest to the Warehouse Lenders (as
                              defined herein), and (iii) pay miscellaneous fees and expenses on a daily
                              basis.

                iii.          Ditech Financial also maintains an operating account at Citibank (the
                              “Ditech Servicing Account”) (Diagram C, #1) in connection with its
                              servicing obligations and the payment of the Company’s general corporate




                                                       9
WEIL:\96913998\1\41703.0010
19-10412-jlg           Doc 4     Filed 02/11/19    Entered 02/11/19 06:04:29              Main Document
                                                  Pg 10 of 86


                              expenses. 9 As described herein, the Ditech Servicing Account receives,
                              on a daily basis, servicing advances, reimbursement funds from Fannie
                              Mae, Freddie Mac, and Ginnie Mae, and borrower payments of principal,
                              interest, taxes, and insurance relating to mortgage loans.

                iv.           RMS maintains an operating account at Wells Fargo (the “RMS
                              Operating Account”) (Diagram D, #1) in connection with its servicing
                              obligations. As described herein, the RMS Operating Account receives
                              proceeds from HUD and advances from investors and certain warehouse
                              lenders on a daily basis. RMS also maintains an operating account at
                              Texas Capital Bank primarily to obtain cashier’s checks in connection
                              with its servicing activities.

                      19.     Restricted Cash Accounts. The restricted cash and cash equivalents in

these accounts include cash and cash equivalents that are legally restricted as to use or

withdrawal. Restricted cash primarily includes (i) principal and interest payments collected by

the Debtors in their capacity as a servicer on behalf of third-party credit owners and

unconsolidated securitization trusts that have not yet been remitted to the credit owners or such

trusts; (ii) principal and interest payments collected by consolidated securitization trusts that

have not yet been remitted to the holders of RMBS; and (iii) amounts pledged as collateral for

the Advance Facilities (as defined herein). Restricted cash equivalents include investments in

money market mutual funds.             On any given day, the total restricted cash on the Debtors’

financial statements can aggregate approximately $65 million.

                      20.     Servicing Advance Accounts.         In connection with Ditech Financial’s

servicing obligations, Ditech Financial receives funds for the Servicing Advances (as defined

herein) from two operating accounts maintained by Ditech Agency Advance Depositor LLC

(“DAAD”) at Citibank (Diagram C, #2) and Ditech PLS Advance Depositor LLC (“DPAD”) at


9
      The majority of the Company’s general corporate expenses are paid by Ditech Financial from various zero
      balance accounts maintained at Citibank that automatically withdraw the requisite funds from the Ditech
      Servicing Account. Such expenses include payments on account of (i) payroll and payroll taxes, (ii) services
      provided by the Company’s vendors, and (iii) premiums and deductibles in connection with the Company’s
      insurance policies.



                                                       10
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29            Main Document
                                                  Pg 11 of 86


Citibank (Diagram C, #2). Ditech Financial concentrates collections from these two operating

accounts in the Ditech Servicing Account (Diagram C, #1).

                    21.       Custodial Accounts.    In connection with Ditech Financial and RMS’s

servicing activities, Ditech Financial and RMS hold borrower payments that are due to various

third parties such as securitization trusts, taxing authorities, and insurance companies. Such

funds do not represent assets or liabilities of the Company and are maintained in custodial

accounts that are segregated from the Company’s other Bank Accounts.

          b.        DHC’s Bank Accounts

                    22.       The DHC Operating Account (Diagram A, #1) typically maintains a small

balance as Ditech Financial and RMS only transfer funds to the DHC Operating Account on an

as-needed basis for payments on account of (i) quarterly fees due under the Prepetition Credit

Agreement, (ii) principal and interest payments due under the Prepetition Credit Agreement and

the Prepetition Second Lien Notes Indenture, and (iii) audit, legal, and advisory services

provided to DHC from third-party professionals. Moreover, payments on account of federal and

state tax refunds are deposited directly into the DHC Operating Account.

          c.        Ditech Financial’s Bank Accounts In Connection With Its Origination
                    Practices10

                    23.       Ditech Financial originates and purchases11 a range of mortgage loans that

are eligible for either (i) securitization by government-sponsored enterprises, such as Fannie Mae

and Freddie Mac or (ii) guarantees by government agencies, such as Ginnie Mae (such loans,




10
      All references to “mortgage loan” or “loan” in this subsection are to “forward” mortgage loans, which are
      mortgage loans that generally accrue interest and amortize over time.
11
      A thorough description of Ditech Financial’s origination activities is discussed in the Ditech OCB Motion,
      filed contemporaneously herewith.



                                                      11
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19      Entered 02/11/19 06:04:29              Main Document
                                                    Pg 12 of 86


collectively, the “GA Loans”).12 Ditech Financial funds its origination of mortgage loans with

cash on its balance sheet as well as cash borrowed under a shared master repurchase agreement

with its warehouse lenders, Credit Suisse AG (“Credit Suisse”) and Barclays Bank PLC

(“Barclays” and together with Credit Suisse, the “Warehouse Lenders”).13 Pursuant to the

master repurchase agreement, the Warehouse Lenders have committed to advance funds up to a

contractual advance rate (the “Advance Rate”) that is equal to a specified percentage of the

principal balance of the mortgage loan originated by Ditech Financial. The difference between

the amount funded by the Warehouse Lenders and the amount required to originate the loans

(referred to in the industry as the “haircut”) is funded by Ditech Financial with cash that is

transferred from the Ditech Origination Account (Diagram B, #1) to an account maintained by

Ditech Financial at Wells Fargo (the “Haircut Account”) (Diagram B, #2). The Warehouse

Lenders wire their portion of the mortgage loan principal amount to Wells Fargo, which acts as

disbursement agent. Upon receiving funds from the Warehouse Lenders, Wells Fargo withdraws

the requisite cash from the Haircut Account to fund the remaining mortgage loan principal

amount.

                    24.       Once Ditech Financial sells the loans it originates to third-party purchasers

(e.g., bulk sales to Fannie Mae and Freddie Mac or through the Fannie Mae cash window), such

purchasers transfer the purchase price to Deutsche Bank National Trust Company (“Deutsche

Bank”) for all sales other than sales through the Fannie Mae cash window. Deutsche Bank acts

as paying agent pursuant to the Joint Account Control Agreement and the Joint Securities

12
      Non-government loans differ from GA Loans and are generally loans that (i) could not have been sold to
      Fannie Mae and Freddie Mac or placed in a Ginnie Mae guaranteed security, (ii) were subject to certain
      repurchase or buyout obligations, or (iii) were otherwise sold to private investors in “private label”
      securitization transactions (collectively, the “Non-Government Loans”).
13
      Ditech Financial is obligated to pay interest and fees in connection with the funds it borrows under the master
      repurchase agreements and remits these amounts directly to the Warehouse Lenders from the Ditech
      Origination Account (Diagram B, #1).



                                                         12
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29           Main Document
                                                  Pg 13 of 86


Account Control Agreement, both dated as of April 24, 2013 (collectively and as amended, the

“JACA Agreements”) among Deutsche Bank, Ditech Financial, and the Warehouse Lenders.

Deutsche Bank then allocates the purchase price to the Warehouse Lenders in accordance with

the terms of the JACA Agreements. With respect to Fannie Mae cash window sales, Fannie Mae

transfers the purchase price directly to the Warehouse Lenders. The Warehouse Lenders retain

the amount of sale proceeds necessary to repay themselves for the funds they initially advanced

to Ditech Financial under the master repurchase agreements and distribute the remaining sale

proceeds (if any) to Ditech Financial.

                    25.       As described in the Ditech OCB Motion, Ditech Financial utilizes various

derivative instruments to hedge the risks associated with interest rate fluctuations and other

market fluctuations that affect the value of its loan portfolio. Because borrowers typically lock

interest rates at the time they enter into mortgage commitments with Ditech Financial or its

correspondent, Ditech Financial is exposed to interest rate fluctuations between the commitment

date and the closing of the loan. Ditech Financial also faces interest rate exposure on mortgage

loans pledged under the master repurchase agreement with the Warehouse Lenders that are

waiting to be securitized or sold. Any collateral posted by Ditech Financial in connection with

the aforementioned derivative instruments is withdrawn from the Ditech Origination Account

(Diagram B, #1).

          d.        Ditech Financial’s Bank Accounts In Connection With Its Servicing
                    Practices14

                    26.       Ditech Financial is qualified to both service and subservice GA Loans15

and Non-Government Loans under the terms and conditions of servicing agreements, pooling



14
      All references to “mortgage loan” or “loan” in this subsection are to “forward” mortgage loans, which are
      mortgage loans that generally accrue interest and amortize over time.



                                                      13
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29              Main Document
                                                   Pg 14 of 86


agreements, mortgage loan sale agreements, subservicing agreements, servicing guides, and

related documents (collectively, the “Ditech Servicing Agreements”).16 Regardless of whether

Ditech Financial acts as primary servicer or as subservicer, Ditech Financial’s responsibilities

with respect to the underlying mortgage loans are substantially similar and include (i) collecting

and remitting mortgage loan payments from borrowers to third parties, (ii) responding to

borrower inquiries, (iii) accounting for the payments of principal, interest, property taxes, and

insurance premiums and making advances with respect thereto, and (iv) supervising foreclosures

and property dispositions (collectively, the “Servicing Functions”). In exchange for performing

the Servicing Functions, Ditech Financial earns loan servicing fees that are either (i) equal to a

specified percentage of the UPB of the loans being serviced or (ii) with respect to subservicing,

equal to a contractually specified amount per loan. In addition, Ditech Financial earns late

payment fees, speed-pay fees, modification fees, loss mitigation incentive fees, or other similar

fees (collectively, the “Ditech Servicing Fees”). The Ditech Servicing Fees are collected from

either (i) loan payments made by borrowers on a daily basis, (ii) direct payments from investors

or securitization trusts on a periodic basis, or (iii) payments for a subservicing relationship from

the owner of the servicing rights.

                    27.       Ditech Financial generally deposits loan payments made by borrowers into

a lockbox maintained at BNY Mellon (Diagram C, #3).17 Once the borrower payments are

collected in the lockbox, certain of the funds are transferred to a clearing account maintained by

Ditech Financial at Citibank for the GA Loans (Diagram C, #4) and certain of the funds are

15
      With respect to Ginnie Mae loans, Ditech Financial is qualified to service such loans, however, it is not
      qualified to subservice such loans.
16
      A thorough description of Ditech Financial’s servicing activities is discussed in the Ditech OCB Motion, filed
      contemporaneously herewith.
17
      If borrowers submit payments to satisfy the outstanding principal balance of their mortgage loans, Ditech
      Financial transfers such payments into a custodial account it maintains at Citibank.



                                                        14
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29        Main Document
                                                  Pg 15 of 86


transferred to the Ditech Servicing Account for the Non-Government Loans (Diagram C, #1).

Borrower payments are then transferred from either the clearing account or the Ditech Servicing

Account into a series of custodial accounts (the “P&I Custodial Accounts”) established for

principal and interest payments, as well as custodial accounts (the “T&I Custodial Accounts,”

together with the P&I Custodial Accounts, the “Custodial Accounts”) established for taxes,

assessments, property maintenance fees, and insurance in connection with the underlying

property.

                    28.       To the extent funds in the Custodial Accounts are insufficient, Ditech

Financial is required to remit advances (collectively, the “Servicing Advances”) to (i) the

applicable securitization trusts and/or securitized mortgage pools in order to cover delinquent

principal and interest payments on the underlying loans and (ii) taxing authorities and insurance

companies to cover delinquent taxes and insurance premiums in connection with the mortgaged

property. Ditech Financial is reimbursed for the Servicing Advances on a priority basis from

amounts paid by borrowers (once the borrowers remit the required mortgage payments), the

proceeds of insurance policies, or the liquidation of the underlying loans. Ditech Financial also

submits claims for reimbursement of Servicing Advances to Fannie Mae, Freddie Mac, Ginnie

Mae, subservicing clients, and private investors (collectively, the “Advance Receivables”).

                    29.       In light of the substantial amounts that Ditech Financial remits on account

of the Servicing Advances and the protracted timeline for the receipt of reimbursements, Ditech

Financial has financed many of its Advance Receivables in order to access the liquidity

necessary to continue to meet such obligations.               Ditech Financial finances the Advance

Receivables through two facilities provided by the Warehouse Lenders (collectively, the

“Advance Facilities”). Ditech Agency Advance Trust, a non-debtor wholly owned subsidiary of




                                                       15
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4     Filed 02/11/19    Entered 02/11/19 06:04:29            Main Document
                                                 Pg 16 of 86


Ditech Financial, is party to a facility that provides financing for Servicing Advances remitted in

connection with GA Loans.             Ditech PLS Advance Trust II, a non-debtor wholly owned

subsidiary of Ditech Financial, is party to a facility that provides financing for Servicing

Advances remitted in connection with Non-Government Loans sold to private investors in

“private label” securitization transactions.18 Upon receiving a request from Ditech Financial, the

Warehouse Lenders remit the requisite funds necessary to fund the Servicing Advances into

accounts maintained by DAAD and DPAD at Wells Fargo (Diagram C, #2). Ditech Financial

then initiates an intercompany funds transfer so that such funds are transferred into the Ditech

Servicing Account (Diagram C, #1).

                    30.       Ditech Financial repays the amounts borrowed under the Advance

Facilities when Ditech Financial (i) ultimately receives mortgage payments from delinquent

borrowers or (ii) is reimbursed by Fannie Mae, Freddie Mac, and Ginnie Mae (the

“Reimbursement Funds”). Upon receiving mortgage payments from borrowers in the lockbox,

such funds are transferred to the Ditech Servicing Account (Diagram C, #1) and subsequently

disbursed to the Warehouse Lenders for amounts owed under the Advance Facilities. The

Reimbursement Funds, on the other hand, are deposited by Fannie Mae, Freddie Mac, and

Ginnie Mae into three custodial accounts maintained by Ditech Financial at Citibank (Diagram

C, #4) and U.S. Bank (Diagram C, #5) before such funds are transferred to the Ditech Servicing

Account. In some cases, Fannie Mae deposits the Reimbursement Funds directly into the Ditech

Servicing Account. Once the Reimbursement Funds are deposited into the Ditech Servicing

Account, Ditech Financial disburses the funds to reimburse the Warehouse Lenders for amounts

owed under the Advance Facilities.
18
      On February 9, 2018, Ditech Financial entered into receivables sale agreements to contribute the Advance
      Receivables to DAAD and DPAD, which subsequently transferred such rights to Ditech Agency Advance
      Trust and Ditech PLS Advance Trust II, respectively.



                                                      16
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29         Main Document
                                                  Pg 17 of 86


                    31.       Ditech Financial’s timely performance of the Servicing Functions is

essential to prevent material economic damage to all parties with an interest in the securitization

trusts and private investors. In addition, Ditech Financial’s continued performance under the

Ditech Servicing Agreements is necessary not only to maintain the value of Ditech Financial’s

MSRs, but also to preserve the valuable servicing relationship with Ditech Financial’s

counterparties. Ditech Financial would be unable to perform the Servicing Functions if it were

unable to utilize the Cash Management System in the ordinary course, therefore, continued

performance of the Cash Management System is vital to preserving the value of Ditech

Financial’s servicing business.

                    32.       The Debtors request that the Court authorize and direct the Banks to

process and pay all prepetition checks, drafts, and transfers relating to funds in the Custodial

Accounts, and to rely upon the Debtors’ designation of the Custodial Accounts, all without any

duty or further inquiry on the part of the Banks. Authorizing and directing the Banks to process,

honor, and pay all prepetition checks and other forms of transfer from the Custodial Accounts

will not prejudice creditors or other parties in interest. Additionally, the Banks should be

authorized and directed to honor any and all prepetition checks or other transfers related to the

Debtors’ servicing operations in the ordinary course, including processing and debiting deposits

that are returned by the Banks.

          e.        RMS’s Bank Accounts In Connection With Its Servicing Practices 19

                    33.       RMS is qualified to both service and subservice FHA-insured HECMs on

behalf of Ginnie Mae-guaranteed securitization trusts,20 Fannie Mae, and private securitization

19
      A thorough description of RMS’s servicing activities is discussed in the RMS OCB Motion, filed
      contemporaneously herewith.
20
      Principal balances related to HECMs are pooled into HECM mortgage-backed securities known as a “HMBS,”
      which are guaranteed by Ginnie Mae.



                                                     17
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29        Main Document
                                                   Pg 18 of 86


trusts under the terms and conditions of various servicing agreements, pooling agreements,

mortgage loan sale and servicing agreements, subservicing agreements, servicing guides, and

related documents (collectively, the “RMS Servicing Agreements”).21 Regardless of whether

RMS acts as primary servicer or as subservicer, RMS’s responsibilities with respect to the

underlying mortgage loans are substantially similar and include (i) funding credit drawdowns by

borrowers in a timely manner, (ii) funding advances such as taxes and home insurance premiums

(the “T&I Advances”), (iii) managing properties underlying the HECMs, (iv) supervising

foreclosures and property dispositions, and (v) filing claims with HUD.                In exchange for

performing the aforementioned services, RMS receives either (i) a fee equal to a specified

percentage of the UPB of the loans being serviced or (ii) a flat fee (collectively, the “RMS

Servicing Fees”). With respect to loans in Ginnie Mae securitizations, the RMS Servicing Fees

are typically securitized on a monthly basis and disbursed to RMS when a claim is filed with

HUD. With respect to loans owned by Fannie Mae and loans in private securitizations, Fannie

Mae and investors typically remit the RMS Servicing Fees directly to RMS on a periodic basis.

                    34.       When borrowers draw on loans in Ginnie Mae securitizations, loans

owned by Fannie Mae, or loans in private securitizations, RMS transfers the requisite funds from

the RMS Operating Account (Diagram D, #1) to two custodial accounts maintained by RMS at

Wells Fargo (Diagram D, #2). The funds are then transferred to the borrowers. With respect to

amounts drawn on loans in Ginnie Mae securitizations, RMS securitizes the drawn amount on

active loans and delivers the security to BNY Mellon for settlement with the purchasers of the

security. BNY Mellon then transfers the purchase price into an account maintained by RMS at

Wells Fargo (Diagram D, #3) before such funds are ultimately deposited into the RMS Operating


21
      All references to “mortgage loan” or “loan” in this subsection are to HECMs.



                                                        18
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29           Main Document
                                                  Pg 19 of 86


Account (Diagram D, #1). With respect to amounts drawn on loans owned by Fannie Mae and

loans in private securitizations, Fannie Mae and investors reimburse RMS directly for the drawn

amounts by remitting funds into a custodial account maintained by RMS at Wells Fargo

(Diagram D, #4) before such funds are ultimately deposited into the RMS Operating Account

(Diagram D, #1).22

                    35.       RMS assumes various obligations in connection with the HMBS it issues,

including the obligation to repurchase loans from Ginnie Mae securitizations when a loan

reaches 98% of the maximum HUD claim amount (“MCA”), which is the appraised value of the

underlying property at origination.           RMS utilizes financing obtained through two facilities

provided by the Warehouse Lenders pursuant to master repurchase agreements (collectively, the

“RMS Warehouse Facilities”). The Warehouse Lenders advance the repurchase price of the

loans (the “Warehouse Advances”) following receipt of a request from RMS and a trust receipt

from Deutsche Bank. The Warehouse Lenders deposit the Warehouse Advances into an account

maintained by RMS at Wells Fargo (Diagram D, #3), which are subsequently transferred to the

RMS Operating Account (Diagram D, #1) and used to repurchase loans from Ginnie Mae

securitizations.

                    36.       Upon repurchasing performing loans (i.e., loans that are not in default),

RMS files a claim with HUD to assign such loans to HUD. If HUD approves RMS’s claim,

HUD will remit funds (the “HUD Claims”) into a custodial account maintained by RMS at

Wells Fargo (Diagram D, #5). HUD Claims related to loans on the RMS Warehouse Facilities

are first transferred into a custodial account for each Warehouse Lender and are subsequently




22
      On a periodic basis, investors deposit the RMS Servicing Fees and mortgage insurance premiums due to HUD
      in the same manner.



                                                      19
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29           Main Document
                                                  Pg 20 of 86


transferred into the loan settlement account (Diagram D, #3) before they are ultimately remitted

to the Warehouse Lenders to repay the Warehouse Advances. 23

                    37.       Non-performing loans generally enter foreclosure proceedings, at the

conclusion of which the REO Property will be liquidated by REO Management Solutions, LLC

(“REO Management”),24 a wholly owned subsidiary of RMS. The sale proceeds are deposited

into a custodial account maintained by REO Management at Wells Fargo (Diagram D, #6). REO

Management will then transfer such funds (i) to RMS for distribution to subservicing clients (or

directly to RMS if RMS owns the loans) or (ii) directly to investors. Where applicable, REO

Management will deduct its fees from the sale proceeds following the liquidation of the REO

Property. If RMS sells the underlying property for an amount that is lower than the total amount

owed on the loan, HUD typically reimburses RMS for the difference upon receiving a filed claim

from RMS and completing a diligence process.25

C.        Intercompany Transactions and Claims

                    38.       As described in the Lombardo Declaration, the business and financial

affairs of the Debtors are complex. Because not all Debtors generate revenue, the Debtors

collect and move funds through various Bank Accounts to ensure the continued operation of each

Debtor. In order to manage the movement of funds in the ordinary course of business, the

Debtors engage in a variety of intercompany transactions (the “Intercompany Transactions”)

among other Debtor entities and non-debtor affiliates that give rise to intercompany receivables



23
      RMS is generally required to repay the Warehouse Lenders two (2) days following receipt of a HUD claim or
      REO liquidation proceeds.
24
      REO Management disburses property preservation funds, taxes, and insurance in connection with its
      management of REO Property on a daily basis.
25
      RMS also acts as REO manager for HECMs guaranteed by Fannie Mae and held in the Mortgage Equity
      Conversion Asset Trust 2011-1 (the “MECA”) and is responsible for, among other things, disposition of the
      related REO properties and remitting the sale proceeds to the servicer under the MECA.



                                                      20
WEIL:\96913998\1\41703.0010
19-10412-jlg            Doc 4    Filed 02/11/19    Entered 02/11/19 06:04:29        Main Document
                                                  Pg 21 of 86


and payables (collectively, the “Intercompany Claims”). The Debtors maintain records of all

Intercompany Transactions (including those with non-debtor affiliates) and can ascertain, trace,

and account for all Intercompany Claims. The Intercompany Transactions are ordinary course

transactions that are integral to the Company’s business and the function of the Cash

Management System. In order to preserve the value of the Debtors’ estates and ensure that the

Company’s business is not interrupted by these chapter 11 cases, the Debtors seek authorization

to continue to engage in the Intercompany Transactions in the ordinary course and consistent

with past practice.

                       39.    The primary Intercompany Transactions giving rise to Intercompany

Claims are listed below:

                  i.          DHC Intercompany Transactions. Various Banks require the Debtors to
                              maintain minimum balances in the Bank Accounts to avoid the incurrence
                              of bank fees. In order to satisfy this requirement, DHC transfers funds
                              from the DHC Operating Account to and from the Ditech Origination
                              Account, the Ditech Servicing Account, and the RMS Operating Account
                              on a daily basis.

                 ii.          Expense Allocations. In the ordinary course of business, the Debtors incur
                              centrally-billed expenses, including workers’ compensation obligations,
                              payroll and benefit costs, general corporate expenses, and information
                              technology costs. Ditech Financial typically satisfies such obligations,
                              thereby creating Intercompany Claims against the entity on whose behalf
                              the payment was made.

                iii.          Ditech Servicing Advances. In order to carry out the Servicing Functions,
                              Ditech Financial initiates intercompany transfers for funds from the
                              Advance Facilities. Upon receiving a request from Ditech Financial, the
                              Warehouse Lenders remit the requisite funds necessary to fund the
                              Advance Receivables into accounts maintained by DAAD and DPAD at
                              Wells Fargo, both of which are non-debtor wholly owned subsidiaries of
                              Ditech Financial. The funds are then transferred into the Ditech Servicing
                              Account.

                       40.    Intercompany Claims are not required to be and typically are not settled by

actual transfers of cash among the Debtors. The Debtors track all Intercompany Transactions




                                                      21
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                                  Pg 22 of 86


electronically in their accounting system, which transactions are recorded concurrently on the

applicable entity’s balance sheet and income statement. The accounting system requires that all

general-ledger entries be balanced at the legal-entity level, therefore, when the accounting

system enters an intercompany receivable on an entity’s balance sheet, it also automatically

creates a corresponding intercompany payable on the applicable affiliate’s balance sheet. The

Debtors maintain records of all transactions processed through the Cash Management System

and are able to identify, trace, and account for all Intercompany Transactions. On a monthly

basis, as part of the monthly close cycle, the Debtors’ accounting department prepares

“Intercompany Account Reconciliations” demonstrating the various line items that make up the

amounts owed between various Debtor entities. In order to continue operating with minimal

disruptions, the Debtors seek approval to continue to engage in Intercompany Transactions

during these chapter 11 cases.

D.        Bank Fees

                    41.       In the ordinary course of business, the Debtors incur and pay, honor, or

allow to be deducted from the Bank Accounts certain service charges and other fees, costs, and

expenses charged by the Banks (collectively, the “Bank Fees”).               The Bank Fees average

approximately $500,000 per month and are largely offset by the Debtors’ “earnings credit rates.”

Payment of the Bank Fees is in the best interests of the Debtors and all parties in interest, as it

will prevent unnecessary disruption to the Cash Management System and ensure that the receipt

of the Debtors’ funds is not delayed.

E.        The Debtors’ Existing Business Forms

                    42.       In the ordinary course of business, the Debtors use a variety of

correspondence and business forms, including, but not limited to, checks, invoices, and

letterhead (collectively, the “Business Forms”).           To minimize expenses, the Debtors seek


                                                     22
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 23 of 86


authorization to continue using all Business Forms substantially in the forms used immediately

prior to the Commencement Date, without reference to the Debtors’ status as debtors in

possession; provided that in the event that the Debtors generate new Business Forms during the

pendency of these cases other than from their existing stock, such Business Forms will include a

legend referring to the Debtors as “Debtors-In-Possession.”           To the extent practicable, the

Debtors also will laser print such legend on any Business Forms electronically generated during

these cases.

                                    Relief Requested Should Be Granted

A.        Continuing Cash Management System Is in the Best Interests of Debtors, Their
          Creditors, and All Other Parties in Interest

                    43.       The Cash Management System constitutes an ordinary course and

essential business practice of the Debtors. The Cash Management System provides significant

benefits to the Debtors, including the ability to (i) control corporate funds, (ii) ensure the

maximum availability of funds when and where necessary, (iii) reduce costs and administrative

expenses by facilitating the movement of funds and the development of more timely and accurate

account information, and (iv) allow the Company to operate at maximum efficiency.

                    44.       To assure a smooth and orderly transition into chapter 11 and maximize

value, it is essential that the Cash Management System continue to function during the pendency

of these chapter 11 cases in the same manner as it functioned prepetition. As a practical matter,

because of the Debtors’ corporate and financial structure, it would be extremely difficult and

expensive to establish and maintain a separate cash management system for each Debtor.

Requiring the Debtors to adopt and implement a new cash management system at this early and

critical stage of their cases would be extraordinarily disruptive and harmful to their operations.

Any such disruption would have a severe and adverse impact upon the Debtors’ estates and



                                                     23
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29   Main Document
                                                  Pg 24 of 86


value. Therefore, maintaining the existing Cash Management System is in the best interest of all

parties in interest.

                    45.       Section 363(c)(1) of the Bankruptcy Code authorizes the debtor in

possession to “use property of the estate in the ordinary course of business without notice or a

hearing.”      The purpose of section 363(c)(1) is to provide a debtor in possession with the

flexibility to engage in the ordinary transactions required to operate its business without

unneeded oversight by its creditors or the bankruptcy court. Med. Malpractice Ins. Ass’n v.

Hirsch (In re Lavigne), 114 F.3d 379, 384 (2d Cir. 1997); Chaney v. Official Comm. of

Unsecured Creditors of Crystal Apparel, Inc. (In re Crystal Apparel, Inc.), 207 B.R. 406, 409

(S.D.N.Y. 1997). Included within the purview of section 363(c) is a debtor’s ability to continue

the “routine transactions” necessitated by a debtor’s cash management system. Amdura Nat’l

Distrib. Co. v. Amdura Corp. (In re Amdura Corp.), 75 F.3d 1447, 1453 (10th Cir. 1996).

Accordingly, the Debtors seek authority under section 363(c)(1) of the Bankruptcy Code to

continue the collection, concentration, and disbursement of cash pursuant to their Cash

Management System.

                    46.       Even if continuation of the Cash Management System and other relief

requested herein is outside of the ordinary course, the Court may approve it pursuant to section

363(b) of the Bankruptcy Code. Section 363(b) of the Bankruptcy Code provides, in relevant

part, that “[t]he [debtor], after notice and a hearing, may use, sell, or lease, other than in the

ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Under section 363

of the Bankruptcy Code, a court may authorize a debtor to pay certain prepetition claims if a

sound business purpose exists for doing so. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 175

(Bankr. S.D.N.Y. 1989) (finding that there must be a sound business justification to justify




                                                     24
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29        Main Document
                                                  Pg 25 of 86


payment of prepetition wages); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re

James A. Phillips, Inc.), 29 B.R. 391, 397 (S.D.N.Y. 1983) (relying on section 363 of the

Bankruptcy Code to allow contractor to pay prepetition claims of suppliers). The business

judgment rule is satisfied where “the directors of a corporation acted on an informed basis, in

good faith and in the honest belief that the action taken was in the best interests of the company.”

See, e.g., Official Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated

Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858,

872 (Del. 1985)), appeal dismissed, 3 F.3d 49 (2d Cir. 1993).                 Moreover, if “the debtor

articulates a reasonable basis for its business decisions (as distinct from a decision made

arbitrarily or capriciously), courts will generally not entertain objections to the debtor’s

conduct.” Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville

Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (citation omitted). Courts in this District

consistently have declined to interfere with corporate decisions absent a showing a bad faith,

self-interest, or gross negligence, and have upheld a board’s decisions as long as such decisions

are attributable to any “rational business purpose.” Integrated, 147 B.R. at 656 (quoting CRTF

Corp. v. Federated Dep’t Stores, 683 F. Supp. 422, 436 (S.D.N.Y. 1988)).

                    47.       The Court may also rely on its general equitable powers to grant the relief

requested in this Motion. Section 105(a) of the Bankruptcy Code empowers the Court to “issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.”    11 U.S.C. § 105(a).          Continuing the Debtors’ Cash Management System without

interruption is vital to the Debtors’ business operations and the success of these chapter 11 cases.

Therefore, it is within the Court’s equitable powers under section 105(a) of the Bankruptcy Code

to approve the continued use of the Cash Management System.




                                                       25
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 26 of 86


                    48.       Maintaining the existing Cash Management System is in the best interests

of the Debtors’ estates and all parties in interest, and, therefore, should be approved. If the

Debtors are required to significantly alter the way in which they collect and disburse cash

throughout the Cash Management System, their loan origination and servicing operations will

experience severe disruptions, which ultimately would frustrate the Debtors’ ability to maximize

value for their stakeholders.

                    49.       If the Debtors are not permitted to maintain and continue the use of their

Bank Accounts and Business Forms, the resulting prejudice will include (i) severe and likely

irreparable disruption of the Debtors’ business operations and servicing relationships with

counterparties, (ii) delay in the administration of the Debtors’ estates, and (iii) unnecessary cost

to the estates to set up new systems, open new accounts, and order new Business Forms.

Accordingly, the Debtors request that they be permitted to maintain and continue to use their

existing Bank Accounts and Business Forms to the extent set forth herein.

B.        Granting Administrative Expense Priority to Postpetition Intercompany Claims Is
          Necessary and Appropriate

                    50.       The Debtors’ funds are aggregated in the Cash Management System. The

Debtors track all fund transfers in their accounting system and have the ability to account for all

Intercompany Transactions related to cash receipts and disbursements. Ditech Financial and

RMS’s loan servicing operations are dependent on access to and participation in the Cash

Management System, therefore, continuation of the Intercompany Transactions is in the best

interests of the Debtors, their estates, and all parties in interest. Precluding the Debtors from

honoring the Intercompany Transactions would create an unnecessary administrative and

financial burden on the Debtors’ estates, which would distract them from the full attention

required to administer their chapter 11 cases. To ensure each individual Debtor will not fund, at



                                                      26
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 27 of 86


the expense of its creditors, the operations of another entity, the Debtors request that, pursuant to

sections 503(b)(1) and 364(b) of the Bankruptcy Code, all Intercompany Claims arising after the

Commencement Date be accorded administrative expense priority.

C.        Honoring Certain Prepetition Obligations Related to the Cash Management System
          Should Be Approved

                    51.       The Debtors incur Bank Fees in connection with the maintenance of the

Cash Management System, which average approximately $500,000 per month. The Debtors

estimate that they owe approximately $150,000 in Bank Fees as of the Commencement Date.

Payment of any prepetition Bank Fees is in the best interests of the Debtors and all parties in

interest in these chapter 11 cases, as it will prevent unnecessary disruptions to the Cash

Management System and ensure that the Debtors’ receipt of funds are not delayed. Further,

because the Banks likely have setoff rights for the Bank Fees, payment of prepetition Bank Fees

should not alter the rights of unsecured creditors in these chapter 11 cases.

D.        Maintenance of the Debtors’ Existing Bank Accounts and Business Forms Is
          Warranted

                    52.       The Debtors request that the Court waive the requirements of the UST

Guidelines, which require, among other things, the closure of the Debtors’ prepetition Bank

Accounts, the opening of new bank accounts, and the immediate ordering of new business forms

and checks with a legend referencing the Debtors as “Debtors-In-Possession.” The Debtors seek

an order authorizing the Banks, including, but not limited to those listed on Exhibit B annexed

hereto, to continue to treat, service, and administer the Bank Accounts as accounts of the Debtors

as debtors in possession without interruption and in the ordinary course, and to receive, process,

and honor and pay all checks, drafts, wires, or ACH transfers issued or initiated by or on behalf

of the Debtors (to the extent the Debtors have sufficient funds, whether deposited prior to or after

the Commencement Date in the requisite Bank Account or otherwise available to cover and


                                                     27
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29         Main Document
                                                  Pg 28 of 86


permit payment thereof) after the Commencement Date; provided that any payments issued or

made prior to the Commencement Date will not be honored by the Banks absent direction of the

Debtors and an order of the Court authorizing such prepetition payment.

                    53.       The Debtors believe that their chapter 11 cases will be more orderly if

they are permitted to maintain all Bank Accounts with the same account numbers during these

chapter 11 cases. By preserving business continuity and avoiding the disruption and delay to the

Debtors’ disbursement obligations, all parties in interest, including employees, government-

sponsored enterprises, vendors, and customers, will be best served by the relief requested. In

addition, to the extent necessary, the Debtors request authorization to open new bank accounts at

their existing Banks or other authorized depositories designated by the U.S. Trustee.

                    54.       To minimize expenses, the Debtors further request that they be authorized

to continue to use their Business Forms and checks, substantially in the forms existing

immediately before the Commencement Date, without reference to their status as debtors in

possession; provided that in the event the Debtors generate new Business Forms and/or checks

during the pendency of these cases other than from their existing stock, such Business Forms and

checks will include a legend referring to the Debtors as “Debtors-In-Possession.” To the extent

practicable, the Debtors will work with their systems personnel to determine what computer

system changes are required to reflect their status as debtors in possession on electronically

generated Business Forms and checks and will implement such changes.

                    55.       By virtue of the nature and scope of the Debtors’ business operations, it is

important that the Debtors be permitted to continue to use their existing Business Forms without

alteration or change, except as requested herein. Indeed, because parties doing business with the

Debtors undoubtedly will be aware of the Debtors’ status as debtors in possession as a result of




                                                       28
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 29 of 86


the publicized nature of these cases and the notice of commencement the Debtors are distributing

to such parties, changing their Business Forms would be unnecessary and unduly burdensome.

E.        Cause Exists to Extend the Time for Complying with Section 345(b) of the
          Bankruptcy Code

                    56.       Section 345(a) of the Bankruptcy Code governs a debtor’s cash deposits

during a chapter 11 case and authorizes deposits of money as “will yield the maximum

reasonable net return on such money, taking into account the safety of such deposit or

investment.” 11 U.S.C. § 345(a). For deposits that are not “insured or guaranteed by the United

States or by a department, agency, or instrumentality of the United States or backed by the full

faith and credit of the United States,” section 345(b) requires the debtor to obtain from the entity

with which the money is deposited a bond in favor of the United States and secured by the

undertaking of an adequate corporate surety, unless the Court for cause orders otherwise. 11

U.S.C. § 345(b). Alternatively, the debtor may require the entity to deposit governmental

securities pursuant to 31 U.S.C. § 9303. Section 9303 provides that when a person is required by

law to give a surety bond, that person, in lieu of a surety bond, may instead provide an eligible

obligation, designated by the Secretary of the Treasury, as an acceptable substitute for a surety

bond. 31 U.S.C. § 9303.

                    57.       Two Bank Accounts are maintained at EverBank, which has not been

approved by the U.S. Trustee as an authorized depository under the UST Guidelines. Although

EverBank is not an authorized depository, the Debtors believe that EverBank meets the standards

of section 345 of the Bankruptcy Code because EverBank is a highly rated and federally

chartered bank subject to supervision by federal banking regulators. Accordingly, the Debtors

believe that any funds that are deposited with EverBank are secure, and thus, in compliance with

section 345 of the Bankruptcy Code. Nevertheless, to the extent that the accounts at EverBank



                                                     29
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 30 of 86


are not in technical compliance with the requirements of section 345 of the Bankruptcy Code, the

Debtors seek to have the time to comply with section 345 extended.

                    58.       If funds in any of the Bank Accounts exceed amounts insured by the

Federal Deposit Insurance Corporation, the Debtors propose to engage in discussions with the

U.S. Trustee to determine what modifications to the Bank Accounts, if any, are necessary under

the circumstances. To enable such discussions, the Debtors request a forty-five day extension (or

such additional time to which the U.S. Trustee may agree or as the Court may approve) of the

time in which to either comply with section 345(b) of the Bankruptcy Code or to make other

arrangements, subject to the Court’s approval. See In re Serv. Merchandise Co., Inc., 240 B.R.

894, 896 (Bankr. M.D. Tenn. 1999) (noting that one of the factors to consider in determining

whether cause exists “for relief from the strictures of § 345(b)” is whether benefits to the debtor

outweigh the harm, if any, to the estate).

                    59.       Strict compliance with the requirements of section 345(b) would be

inconsistent with section 345(a), which permits a debtor in possession to make such investments

of money of the estate “as will yield the maximum reasonable net return on such money.” 11

U.S.C. § 345(a). Thus, in 1994, to avoid “needlessly handcuff[ing] larger, more sophisticated

debtors,” Congress amended section 345(b) to provide that its strict investment requirements

may be waived or modified if the Court so orders “for cause.” 140 Cong. Rec. H10752-01, 1994

WL 545773 (1994). An analysis of the factors analyzed by courts to determine whether “cause”

exists to waive the requirements demonstrates that there is justification to extend the Debtors’

time to comply with, or seek a waiver of, section 345(b)’s requirements.

                    60.       Courts consider the “totality of the circumstances” in determining whether

“cause” exists, with particular regard to the following factors: (i) the sophistication of the




                                                      30
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                                  Pg 31 of 86


debtor’s business, (ii) the size of the debtor’s business operations, (iii) the amount of investments

involved, (iv) the reasonableness of the debtor’s request for relief from section 345(b)

requirements in light of the overall circumstances of the case, (v) bank ratings of the financial

institutions where debtor in possession funds are held, (vi) the complexity of the case, (vii) the

safeguards in place within the debtor’s own business of insuring the safety of the funds, (viii) the

debtor’s ability to reorganize in the face of a failure of one or more of the financial institutions,

(ix) the benefit to the debtor, and (x) the harm, if any, to the estate. In re Serv. Merch. Co., 240

B.R. at 896.

                    61.       “Cause” exists in these chapter 11 cases because (i) all of the Debtors’

Banks holding significant balances are highly rated, reputable and well-capitalized banks that are

subject to supervision by national banking regulators and (ii) the process of satisfying the

requirements of section 345(b) would lead to needless inconvenience and inefficiencies in the

management of the Company’s business. Moreover, a bond secured by the undertaking of a

corporate surety would be prohibitively expensive (if such a bond could be obtained at all).

Accordingly, there is justification for the Court to grant an extension of forty-five (45) days for

the Debtors to comply with, or to waive, the requirements of section 345(b). On or before the

expiration of such extension period, the Debtors will seek an additional extension of time, if

necessary, to comply with, or seek a waiver of, the requirements of section 345(b) with respect to

the Bank Accounts.

                                            Reservation of Rights

                    62.       Nothing contained herein is intended or shall be construed as (i) an

admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’ or any

appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors; (iii) a waiver of any claims or causes of action which may exist against any


                                                     31
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29        Main Document
                                                  Pg 32 of 86


creditor or interest holder; or (iv) an approval, assumption, adoption, or rejection of any

agreement, contract, lease, program, or policy between the Debtors and any third party under

section 365 of the Bankruptcy Code. Likewise, if the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended to be and should not be construed as

an admission to the validity of any claim or a waiver of the Debtors’ rights to subsequently

dispute such claim.

                              Debtors Have Satisfied Bankruptcy Rule 6003(b)

                    63.       Bankruptcy Rule 6003(b) provides that, to the extent relief is necessary to

avoid immediate and irreparable harm, a bankruptcy court may issue an order granting “a motion

to use, sell, lease, or otherwise incur an obligation regarding property of the estate, including a

motion to pay all or part of a claim that arose before the filing of the petition” before twenty-

one (21) days after filing of the petition. The Cash Management System is critical to the

Debtors’ ongoing operations. Modifications of and disruptions to the Cash Management System

likely would cause large-scale payment delays and impair the Debtors’ origination and servicing

operations. Additionally, changes to the Cash Management System could impair the Debtors’

ability to obtain important financial information in a timely manner. Ultimately, these outcomes

would cause a diminution in the value of the Debtors’ estates, which would have a negative

impact on all parties in interest. Accordingly, the Debtors submit that the relief requested herein

is necessary to avoid immediate and irreparable harm, and, therefore, Bankruptcy Rule 6003(b)

is satisfied.

                                      Bankruptcy Rules 6004(a) and (h)

                    64.       To implement the foregoing successfully, the Debtors request that the

Court find that notice of the Motion is adequate under Bankruptcy Rule 6004(a) under the

circumstances, and waive the fourteen (14) day stay of an order authorizing the use, sale, or lease


                                                       32
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4     Filed 02/11/19    Entered 02/11/19 06:04:29     Main Document
                                                 Pg 33 of 86


of property under Bankruptcy Rule 6004(h).               As explained above and in the Lombardo

Declaration, the relief requested herein is necessary to avoid immediate and irreparable harm to

the Debtors. Accordingly, ample cause exists to justify finding that the notice requirements

under Bankruptcy Rule 6004(a) have been satisfied and to grant a waiver of the fourteen (14) day

stay imposed by Bankruptcy Rule 6004(h), to the extent such notice requirements and such stay

apply.

                                                  Notice

                    65.       Notice of this Motion has been provided to (i) William K. Harrington,

U.S. Department of Justice, Office of the U.S. Trustee, 201 Varick Street, Room 1006, New

York, New York 10014 (Attn: Greg M. Zipes and Benjamin J. Higgins) (the “U.S. Trustee”);

(ii) the Debtors’ five (5) largest secured creditors on a consolidated basis; (iii) the Debtors’ forty

(40) largest unsecured creditors on a consolidated basis; (iv) the Internal Revenue Service;

(v) the United States Attorney’s Office for the Southern District of New York; (vi) counsel to the

Prepetition Term Loan Agent, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York,

New York 10017 (Attn: Brian M. Resnick and Michelle M. McGreal); (vii) counsel to the Term

Loan Ad Hoc Group, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654 (Attn:

Patrick J. Nash and Gregory F. Pesce); (viii) Wilmington Savings Fund Society, FSB, as trustee

under that certain Indenture for 9.0% Second Lien Senior Subordinated PIK Toggle Notes due

2024, 500 Delaware Avenue, Wilmington, Delaware 19801 (Attn: Corporate Trust, Walter

Investment); (ix) counsel to the Second Lien Ad Hoc Group, Milbank, Tweed, Hadley &

McCloy LLP, 2029 Century Park East, Los Angeles, California 90067 (Attn: Gregory A. Bray

and Melainie K. Mansfield); (x) counsel to Barclays Bank PLC, as DIP Agent, and Barclays

Capital Inc., as DIP lender, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New

York, New York 10036 (Attn: Sarah M. Ward, Mark A. McDermott, and Melissa Tiarks); (xi)


                                                    33
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 34 of 86


counsel to Nomura Corporate Funding Americas, LLC, Alston & Bird LLP, 90 Park Avenue,

15th Floor, New York, New York 10016 (Attn: Karen Gelernt and Ronald Klein) and Jones Day

LLP, 250 Vesey Street, New York, New York 10281 (Attn: Ben Rosenblum); (xii) the Banks;

(xiii) the Securities and Exchange Commission; (xiv) counsel to Fannie Mae, O’Melveny &

Myers LLP, 400 South Hope Street, 18th Floor, Los Angeles, California 90071 (Attn: Stephen

Warren, Jennifer Taylor, and Darren Patrick); (xv) counsel to Freddie Mac, McKool Smith PC,

600 Travis St., Suite 7000, Houston, Texas 77002 (Attn: Paul D. Moak); and (xvi) U.S.

Department of Housing and Urban Development, 451 Seventh St., SW, Room 9250,

Washington, DC 20410 (Attn: Lisa Mulrain, Assistant General Counsel, Office of General

Counsel, Finance Division) (collectively, the “Notice Parties”). The Debtors respectfully submit

that no further notice is required

                    66.       No previous request for the relief sought herein has been made by the

Debtors to this or any other Court.

                                 [Remainder of page intentionally left blank]




                                                     34
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                               Pg 35 of 86


                    WHEREFORE the Debtors respectfully request entry of interim and final orders

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: February 11, 2019
       New York, New York
                                       /s/ Sunny Singh
                                       WEIL, GOTSHAL & MANGES LLP
                                       767 Fifth Avenue
                                       New York, New York 10153
                                       Telephone: (212) 310-8000
                                       Facsimile: (212) 310-8007
                                       Ray C. Schrock, P.C.
                                       Sunny Singh

                                       Proposed Attorneys for Debtors
                                       and Debtors in Possession




                                                  35
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29   Main Document
                                               Pg 36 of 86


                                               Exhibit A

                                      Proposed Interim Order




WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4     Filed 02/11/19        Entered 02/11/19 06:04:29               Main Document
                                                     Pg 37 of 86


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-[_____] (___)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                            INTERIM ORDER AUTHORIZING
                     DEBTORS TO (I) CONTINUE USING EXISTING
                  CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
         AND BUSINESS FORMS, (II) IMPLEMENT CHANGES TO THE CASH
        MANAGEMENT SYSTEM IN THE ORDINARY COURSE OF BUSINESS,
         (III) CONTINUE INTERCOMPANY TRANSACTIONS, (IV) PROVIDE
    ADMINISTRATIVE EXPENSE PRIORITY FOR POSTPETITION INTERCOMPANY
       CLAIMS, (V) EXTEND TIME TO COMPLY WITH, OR SEEK WAIVER OF,
               11 U.S.C. § 345(b), AND (VI) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of Ditech Holding Corporation and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), pursuant to sections 105(a), 345(b), 363, 364, 503, and 507 of title

11 of the United States Code (the “Bankruptcy Code”), for an order authorizing the Debtors to

(i) continue their existing cash management system, including the continued maintenance of their

existing bank accounts and business forms; (ii) implement changes to their cash management

system in the ordinary course of business, including opening new or closing existing bank


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.




WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29        Main Document
                                                   Pg 38 of 86


accounts; (iii) continue to perform under and honor intercompany transactions in the ordinary

course of business, in their business judgment and at their sole discretion; (iv) provide

administrative expense priority for postpetition intercompany claims; (v) extend the time to

comply with section 345(b) of the Bankruptcy Code by forty-five (45) days (or such later time as

may be agreed to by the U.S. Trustee or as approved by the Court) or seek a waiver thereof; and

for related relief, all as more fully set forth in the Motion; and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and

the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

consideration of the Motion and the requested relief being a core proceeding pursuant to 28

U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been provided to the Notice Parties; and

such notice having been adequate and appropriate under the circumstances, and it appearing that

no other or further notice need be provided; and the Court having reviewed the Motion; and the

Court having held a hearing to consider the relief requested in the Motion on an interim basis

(the “Hearing”); and upon the Lombardo Declaration, filed contemporaneously with the Motion,

and the record of the Hearing; and the Court having determined that the legal and factual bases

set forth in the Motion establish just cause for the relief granted herein; and it appearing that the

relief requested in the Motion is necessary to avoid immediate and irreparable harm to the

Debtors and their estates as contemplated by Bankruptcy Rule 6003, and is in the best interests

of the Debtors, their estates, creditors, and all parties in interest; and upon all of the proceedings

had before the Court and after due deliberation and sufficient cause appearing therefor,

                    1.        The Motion is granted on an interim basis to the extent set forth herein.




                                                        2
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29            Main Document
                                                  Pg 39 of 86


                                         Cash Management Practices

                    2.        The Debtors are authorized and empowered pursuant to sections 105(a),

363, 364, 503, and 507 to continue using their integrated cash management system described in

the Motion (the “Cash Management System”) and to collect, concentrate, and disburse cash in

accordance with the Cash Management System, including intercompany funding among the

Company’s affiliates.

                    3.        The Debtors are authorized to implement changes to the Cash

Management System in the ordinary course of business, including the opening of any new bank

accounts and the closing of any existing bank accounts (the “Bank Accounts”) as they may

deem necessary and appropriate and with the prior written consent of the DIP Agent (as defined

in the Interim DIP Order);3 provided that, (A) the Debtors shall at all times comply with

paragraphs 16 through 20 of this Interim Order, the provisions of the Interim DIP Order, and the

DIP Documents (as defined in the Interim DIP Order) (B) any such new account is with a bank

that is (i) insured with the Federal Deposit Insurance Corporation or the Federal Savings and

Loan Insurance Corporation and (ii) designated as an authorized depository by the U.S. Trustee

pursuant to the UST Guidelines; and (C) the Debtors shall provide notice to the U.S. Trustee of

the opening of such account or any other changes to the Cash Management System.

                    4.        The relief, rights, and responsibilities provided for in this Interim Order

shall be deemed to apply to any and all Bank Accounts maintained in the Debtors’ names,

including any new bank accounts, whether or not such Bank Accounts are identified on Exhibit

3
      The “Interim DIP Order” means an interim order entered by the Court approving the Debtors’ Motion for
      Interim and Final Orders Pursuant to 11 U.S.C.§§ 105, 361, 362, 363, 364, 507, 546, 548, 555, 559 and 561
      (A) Authorizing Debtors to Enter into Repurchase Agreement Facilities, Servicer Advance Facilities and
      Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the
      Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense Claims;
      (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay;
      (F) Scheduling a Final Hearing; and (G) Granting Related Relief (the “DIP Motion”).



                                                       3
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                                  Pg 40 of 86


B to the Motion, and any Banks at which new accounts are opened shall be subject to the rights

and obligations of this Interim Order.

                    5.        For the avoidance of doubt, the Debtors are authorized to continue

operating and maintaining the Custodial Accounts in connection with, and pursuant to the terms

of, the Ditech Servicing Agreements and the RMS Servicing Agreements.

                    6.        The Debtors are authorized to (i) continue to use, with the same account

numbers, all of the Bank Accounts in existence as of the Commencement Date, including those

accounts identified on Exhibit B to the Motion; (ii) treat the Bank Accounts for all purposes as

accounts of the Debtors as debtors in possession; (iii) use, in their present form, all

correspondence and business forms (including, but not limited to, checks, invoices, and

letterhead) (collectively, the “Business Forms”) as well as all other documents related to the

Bank Accounts existing immediately before the Commencement Date, without reference to the

Debtors’ status as debtors in possession; provided that in the event the Debtors generate new

Business Forms during the pendency of these chapter 11 cases, such Business Forms shall

include a legend referring to the Debtors as “Debtors-In-Possession,” and, to the extent

practicable, the Debtors shall laser print such legend on any Business Forms electronically

generated during these chapter 11 cases.

                    7.        The Debtors are authorized and empowered to continue performing under

and honoring Intercompany Transactions in the ordinary course of business; provided that the

Debtors shall (i) keep records of any postpetition Intercompany Transactions that occur during

these chapter 11 cases and (ii) implement accounting procedures to identify and distinguish

between prepetition and postpetition Intercompany Transactions.




                                                      4
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 41 of 86


                    8.        In accordance with sections 503(b)(1) and 507(a)(2) of the Bankruptcy

Code, all Intercompany Claims arising after the Commencement Date shall be accorded

administrative expense priority.

                    9.        Except as otherwise expressly provided in this Interim Order, all Banks

are authorized to continue to service and administer the Bank Accounts as accounts of the

Debtors as debtors in possession, without interruption and in the ordinary course, and to receive,

process, honor, and pay any and all checks, drafts, wires, and ACH transfers issued or initiated

by or on behalf of the Debtors (to the extent the Debtors have sufficient funds, whether deposited

prior to or after the Commencement Date in the requisite Bank Account or otherwise available to

cover and permit payment thereof) after the Commencement Date; provided that any payments

drawn, issued, or made prior to the Commencement Date shall not be honored by the Banks

absent receipt of direction from the Debtors and entry of a separate order of the Court

authorizing such prepetition payment.

                    10.       The Banks are authorized to charge and the Debtors are authorized to pay

and honor, or allow to be deducted from the applicable Bank Account, both prepetition and

postpetition service and other fees, costs, charges, and expenses to which the Banks may be

entitled to under the terms of and in accordance with their contractual arrangements with the

Debtors (collectively, the “Bank Fees”).

                    11.       Each of the Banks is authorized to debit the Bank Accounts in the ordinary

course of business without need for further order of this Court for: (i) all checks, items, and

other payment orders drawn on the Bank Accounts that are cashed at such Bank’s counters or

exchanged for cashier’s checks by the payees thereof prior to the Bank’s receipt of notice of the

commencement of these chapter 11 cases; (ii) all checks, ACH entries, wire transfers, other




                                                       5
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 42 of 86


electronic transfers, and other items deposited or credited to any of the Bank Accounts prior to

the Commencement Date that have been dishonored, reversed, or returned unpaid for any reason,

together with any fees and costs in connection therewith, to the same extent the Debtors were

responsible for such costs and fees prior to the Commencement Date; and (iii) all undisputed

prepetition amounts outstanding as of the date hereof, if any, owed to any Banks on account of

(y) Bank Fees for the maintenance of the Cash Management System or (z) repayment for

advances made by the Banks on behalf of the Debtors in connection with ACH disbursement

transactions.

                    12.       As of the Commencement Date, the Banks may rely on the representations

of the Debtors with respect to whether any check, item, or other payment order drawn or issued

by the Debtors prior to the Commencement Date should be honored pursuant to this or any other

order of this Court, and such Bank shall not have any liability to any party for relying on such

representations by the Debtor as provided for herein, and shall not be liable to any party on

account of (i) following the Debtors’ representations, instructions, directions, or presentations as

to any order of the Court (without any duty of further inquiry); (ii) honoring of any prepetition

checks, drafts, wires, or ACH payments in a good faith belief or upon a representation by the

Debtors that the Court has authorized such prepetition check, draft, wire, or ACH payment; or

(iii) an innocent mistake made despite implementation of reasonable handling procedures.

                    13.       The Banks’ setoff rights under section 553 of the Bankruptcy Code and

applicable non-bankruptcy law are hereby expressly preserved.

                    14.       The Banks are authorized to modify or terminate the Bank Accounts or

related services in accordance with the terms of the agreements that govern such Bank Accounts

or related services, subject to the Banks’ compliance with applicable non-bankruptcy law;




                                                      6
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29               Main Document
                                                   Pg 43 of 86


provided that the Banks shall provide thirty (30) days’ written notice to the Debtors (who shall,

in turn, provide a copy of such notice to the DIP Agent (as defined in the Interim DIP Order)

following receipt thereof) and the U.S. Trustee before modifying or terminating the Bank

Accounts or related services.

                    15.       The Debtors shall have forty-five (45) days (or such additional time to

which the U.S. Trustee may agree) from the entry of this Interim Order to either comply with

section 345(b) of the Bankruptcy Code or to make such other arrangements as agreed to by the

U.S. Trustee or approved by the Court; provided that such extension is without prejudice to the

Debtors’ right to request a further extension or the waiver of the requirements of section 345(b)

of the Bankruptcy Code.

                                           DIP Cash Management4

                    16.       The Debtors shall, and shall cause their non-Debtor affiliates to, handle

Cash Collateral of the Prepetition 1L/2L Parties and DIP Collateral consistent with past practice

and shall not change their cash management practices in any way that could result in DIP

Collateral being deposited into any Bank Accounts that are subject to the Prepetition 1L/2L

Security Interests or the Adequate Protection Liens. In the event any deposit or transfer of DIP

Collateral is made to a Bank Account that is not subject to DIP Liens, the DIP Liens shall be

preserved and such amounts shall be deemed to be held in trust for the DIP Credit Parties.

                    17.       Any and all cash collateral or other DIP Collateral of any of the DIP

Credit Parties (including haircut amounts) shall be deposited into one or more custodial accounts

subject to the DIP Liens (the “DIP Custodial Accounts”) no later than two (2) business days

after receipt thereof. Commencing on the date occurring no later than fifteen (15) calendar days

4
      Capitalized terms used but not otherwise defined in this section shall have the respective meanings ascribed to
      such terms in the Interim DIP Order.



                                                          7
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29    Main Document
                                                  Pg 44 of 86


following the Commencement Date (or such later date agreed to by the DIP Agent), (i) RMS

shall have opened a segregated liquidity account subject to the DIP Liens (the “RMS DIP

Liquidity Account”) with a financial institution that is reasonably acceptable to the DIP Agent

and (ii) any funds in the RMS DIP Custodial Account in excess of the amounts required (x) to be

applied to repay RMS’s outstanding obligations under the DIP Documents and (y) to make a

Specified RMS Settlement Account Transfer (as defined below) shall be transferred on a daily

basis into the RMS DIP Liquidity Account. Notwithstanding anything to the contrary herein, in

the event funds not constituting DIP Collateral are paid from the RMS loan settlement account

(Wells Fargo Account No. 0415) to the relevant DIP Credit Parties to make a repayment on

account of RMS’s outstanding obligations under the DIP Documents (each a “RMS Loan

Settlement Account DIP Repayment”), then, on the same date of such repayment, RMS shall

be permitted to transfer to the RMS loan settlement account (Wells Fargo Account No. 0415)

(i) funds from the RMS DIP Custodial Account in an amount equal to such RMS Loan

Settlement Account DIP Repayment (any such permitted transfer, a “Specified RMS Settlement

Account Transfer”) and (ii) any related “haircut” amounts only to the extent that RMS is in

compliance with the requisite liquidity covenants as set forth in the DIP Documents and the

conditions set forth in clauses (i) and (ii) of paragraph 19 of this Interim Order.

                    18.       Each of Ditech Financial and RMS must at all times comply with its

minimum liquidity covenant set forth in the DIP Documents, which covenant may be satisfied by

such Debtor with a combination of (i) any unrestricted cash and cash equivalents of such Debtor,

which may include cash and cash equivalents on deposit in any Bank Accounts of such Debtor

subject to the Prepetition 1L/2L Security Interests or the Adequate Protection Liens (but only to

the extent such Debtor is authorized to use such cash collateral in the ordinary course of its




                                                      8
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 45 of 86


business pursuant to the DIP Orders) and (ii) in the case of RMS, cash in the RMS DIP Liquidity

Account.

                    19.       RMS shall not transfer, or permit or cause to be transferred, any funds

from its Bank Accounts that are subject to DIP Liens, including the RMS DIP Liquidity Account

(other than (x) to repay its obligations under the DIP Facilities or (y) to the extent needed to

make a Specified RMS Settlement Account Transfer) unless, after giving effect to such

transfers: (i) no default or event of default under the DIP Facilities has occurred and is

continuing under any of the DIP Documents or would result therefrom and (ii) the aggregate

amount of the funds in the RMS DIP Liquidity Account is at least $15 million at all times (for

purposes of such calculation, excluding any amounts deposited to account for margin deficits or

to otherwise satisfy any purchased assets/collateral coverage test under any DIP Facility).

                    20.       Ditech Financial shall not transfer, or permit or cause to be transferred,

any funds from its Bank Accounts that are subject to DIP Liens (other than to repay its

obligations under the DIP Facilities) unless after giving effect to such transfers, no default or

event of default under the DIP Facilities has occurred and is continuing under any of the DIP

Documents or would result therefrom. For the avoidance of doubt, nothing contained herein

shall affect the manner in which Ditech Financial manages cash in the ordinary course of

business with respect to the Servicing Advances.

                    21.       In the event of any inconsistency between the terms and conditions of the

DIP Documents (as defined in the Interim DIP Order), the Interim DIP Order, or paragraphs 16

through 20 of this Interim Order, the provisions of paragraphs 16 through 20 of this Interim

Order shall govern and control solely to the extent of any inconsistency.




                                                       9
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19    Entered 02/11/19 06:04:29       Main Document
                                                  Pg 46 of 86


                                             General Provisions

                    22.       As soon as practicable after the entry of this Interim Order, the Debtors

shall serve a copy of this Interim Order on those Banks that make disbursements pursuant to the

Debtors’ Cash Management System.

                    23.       Nothing in the Motion or this Interim Order shall be deemed to authorize

the Debtors to accelerate any payments not otherwise due prior to the date of the final hearing to

consider the relief requested in the Motion (the “Final Hearing”).

                    24.       Nothing contained in the Motion or this Interim Order, nor any payment

made pursuant to the authority granted by this Interim Order, shall constitute or be construed as

(i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

claim against the Debtors; (iii) a waiver of any claims or causes of action which may exist

against any creditor or interest holder; or (iv) an approval, assumption, adoption, or rejection of

any agreement, contract, lease, program, or policy between the Debtors and any third party under

section 365 of the Bankruptcy Code.

                    25.       Notwithstanding anything to the contrary contained herein or in the

Motion, any payment, obligation or other relief authorized by this Interim Order shall be subject

to and limited by the requirements imposed on the Debtors under the terms of any interim and/or

final orders approving the DIP Motion, as may be amended or superseded from time to time, or

any budget in connection therewith, entered by the Court in these chapter 11 cases, other than

with respect to the Banks’ rights contained in paragraphs 10 and 11 of this Interim Order which

shall not be affected by any interim and/or final orders approving the DIP Motion.




                                                      10
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4      Filed 02/11/19     Entered 02/11/19 06:04:29         Main Document
                                                   Pg 47 of 86


                    26.       Except as otherwise set forth herein, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by any party.

                    27.       The requirements of Bankruptcy Rule 6003(b) have been satisfied.

                    28.       Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

                    29.       Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be

immediately effective and enforceable upon its entry.

                    30.       The Final Hearing shall be held on _______, 2019, at ______ (Prevailing

Eastern Time) and any objections or responses to the Motion shall be in writing, filed with the

Court, and served in accordance with the Case Management Order.

                    31.       This Interim Order is effective only from the date of entry through this

Court’s disposition of the Motion on a final basis; provided that the Court’s ultimate disposition

of the Motion on a final basis shall not impair or otherwise affect any action taken pursuant to

this Interim Order.

                    32.       The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Interim Order.

                    33.       The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Interim Order.


Dated:                                , 2019
          New York, New York


                                                     UNITED STATES BANKRUPTCY JUDGE




                                                       11
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29   Main Document
                                               Pg 48 of 86


                                               Exhibit B

                                          Bank Accounts




WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29     Main Document
                                               Pg 49 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                 Type of Account
                                                                  Account
                                                                  Number
Cash and Cash Equivalents
   1 Ditech Financial LLC          Citibank                   5011      Operating
   2 Ditech Financial LLC          Citibank                   5118      Operating
   3 Ditech Financial LLC          Citibank                   5177      Operating
   4 DF Insurance Agency LLC       Citibank                   8175      Operating
   5 Ditech Holding Corporation    Citibank                   8183      Operating
   6 Ditech Financial LLC          Wells Fargo                4001      Operating
       Reverse Mortgage Solutions,
   7 Inc                           Texas Capital Bank         0966      Operating
       Reverse Mortgage Solutions,
   8 Inc                           Texas Capital Bank         1223      Operating
   9 Mortgage Asset Systems LLC Wells Fargo                   0340      Operating
       REO Management Solutions,
  10 LLC                           Wells Fargo                0698      Operating
       REO Management Solutions,
  11 LLC                           Wells Fargo                8797      Operating
       Reverse Mortgage Solutions,
  12 Inc                           Wells Fargo                0415      Operating
       Reverse Mortgage Solutions,
  13 Inc                           Wells Fargo                0970      Operating
       Reverse Mortgage Solutions,
  14 Inc                           Wells Fargo                7250      Operating
       Reverse Mortgage Solutions,
  15 Inc                           Wells Fargo                7766      Operating
       Reverse Mortgage Solutions,
  16 Inc                           Wells Fargo                8212      Operating
Custodial and Other Bank Accounts Not Included In Cash and Cash Equivalents
  17 Ditech Financial LLC          BNY Mellon                 0168      Operating
  18 Ditech Financial LLC          BNY Mellon                 2213      Operating
  19 Ditech Financial LLC          BNY Mellon                 6249      Operating
  20 Ditech Financial LLC          BNY Mellon                 7652      Operating
  21 Ditech Financial LLC          BNY Mellon                 9014      Operating
  22 Ditech Financial LLC          BNY Mellon                 3686      Custodial
  23 Ditech Financial LLC          BNY Mellon                 4454      Custodial
  24 Ditech Financial LLC          BNY Mellon                 4500      Custodial
  25 Ditech Financial LLC          BNY Mellon                 6380      Custodial
  26 Ditech Financial LLC          BNY Mellon                 6381      Custodial
  27 Ditech Financial LLC          BNY Mellon                 6382      Custodial
  28 Ditech Financial LLC          BNY Mellon                 6383      Custodial
  29 Ditech Financial LLC          BNY Mellon                 6384      Custodial
  30 Ditech Financial LLC          BNY Mellon                 6385      Custodial
  31 Ditech Financial LLC          BNY Mellon                 6386      Custodial




WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 50 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
   32    Ditech Financial LLC           BNY Mellon                 6387       Custodial
   33    Ditech Financial LLC           BNY Mellon                 6388       Custodial
   34    Ditech Financial LLC           BNY Mellon                 6389       Custodial
   35    Ditech Financial LLC           BNY Mellon                 6390       Custodial
   36    Ditech Financial LLC           BNY Mellon                 6391       Custodial
   37    Ditech Financial LLC           BNY Mellon                 6392       Custodial
   38    Ditech Financial LLC           BNY Mellon                 5462       Custodial
   39    Ditech Financial LLC           BNY Mellon                 5463       Custodial
   40    Ditech Financial LLC           BNY Mellon                 5464       Custodial
   41    Ditech Financial LLC           BNY Mellon                 1604       Custodial
   42    Ditech Financial LLC           BNY Mellon                 1607       Custodial
   43    Ditech Financial LLC           BNY Mellon                 1624       Custodial
   44    Ditech Financial LLC           BNY Mellon                 1627       Custodial
   45    Ditech Financial LLC           BNY Mellon                 3028       Custodial
   46    Ditech Financial LLC           BNY Mellon                 3029       Custodial
   47    Ditech Financial LLC           BNY Mellon                 3750       Custodial
   48    Ditech Financial LLC           BNY Mellon                 3751       Custodial
   49    Ditech Financial LLC           BNY Mellon                 3752       Custodial
   50    Ditech Financial LLC           BNY Mellon                 3753       Custodial
   51    Ditech Financial LLC           BNY Mellon                 3754       Custodial
   52    Ditech Financial LLC           BNY Mellon                 3755       Custodial
   53    Ditech Financial LLC           BNY Mellon                 3773       Custodial
   54    Ditech Financial LLC           BNY Mellon                 3774       Custodial
   55    Ditech Financial LLC           BNY Mellon                 4097       Custodial
   56    Ditech Financial LLC           BNY Mellon                 4098       Custodial
   57    Ditech Financial LLC           BNY Mellon                 4101       Custodial
   58    Ditech Financial LLC           BNY Mellon                 4103       Custodial
   59    Ditech Financial LLC           BNY Mellon                 4105       Custodial
   60    Ditech Financial LLC           BNY Mellon                 4106       Custodial
   61    Ditech Financial LLC           BNY Mellon                 4107       Custodial
   62    Ditech Financial LLC           BNY Mellon                 4108       Custodial
   63    Ditech Financial LLC           BNY Mellon                 4109       Custodial
   64    Ditech Financial LLC           BNY Mellon                 4114       Custodial
   65    Ditech Financial LLC           BNY Mellon                 4115       Custodial
   66    Ditech Financial LLC           BNY Mellon                 4116       Custodial
   67    Ditech Financial LLC           BNY Mellon                 4118       Custodial
   68    Ditech Financial LLC           BNY Mellon                 4119       Custodial
   69    Ditech Financial LLC           BNY Mellon                 4121       Custodial
   70    Ditech Financial LLC           BNY Mellon                 4122       Custodial



                                                   2
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 51 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
   71    Ditech Financial LLC           BNY Mellon                 4124       Custodial
   72    Ditech Financial LLC           BNY Mellon                 4125       Custodial
   73    Ditech Financial LLC           BNY Mellon                 4127       Custodial
   74    Ditech Financial LLC           BNY Mellon                 4130       Custodial
   75    Ditech Financial LLC           BNY Mellon                 4131       Custodial
   76    Ditech Financial LLC           BNY Mellon                 4132       Custodial
   77    Ditech Financial LLC           BNY Mellon                 4133       Custodial
   78    Ditech Financial LLC           BNY Mellon                 4134       Custodial
   79    Ditech Financial LLC           BNY Mellon                 4136       Custodial
   80    Ditech Financial LLC           BNY Mellon                 4137       Custodial
   81    Ditech Financial LLC           BNY Mellon                 4138       Custodial
   82    Ditech Financial LLC           BNY Mellon                 4139       Custodial
   83    Ditech Financial LLC           BNY Mellon                 4140       Custodial
   84    Ditech Financial LLC           BNY Mellon                 4142       Custodial
   85    Ditech Financial LLC           BNY Mellon                 4143       Custodial
   86    Ditech Financial LLC           BNY Mellon                 4144       Custodial
   87    Ditech Financial LLC           BNY Mellon                 4435       Custodial
   88    Ditech Financial LLC           BNY Mellon                 4436       Custodial
   89    Ditech Financial LLC           BNY Mellon                 4639       Custodial
   90    Ditech Financial LLC           BNY Mellon                 4641       Custodial
   91    Ditech Financial LLC           BNY Mellon                 4642       Custodial
   92    Ditech Financial LLC           BNY Mellon                 4726       Custodial
   93    Ditech Financial LLC           BNY Mellon                 4727       Custodial
   94    Ditech Financial LLC           BNY Mellon                 4728       Custodial
   95    Ditech Financial LLC           BNY Mellon                 5713       Custodial
   96    Ditech Financial LLC           BNY Mellon                 5714       Custodial
   97    Ditech Financial LLC           BNY Mellon                 5715       Custodial
   98    Ditech Financial LLC           BNY Mellon                 5727       Custodial
   99    Ditech Financial LLC           BNY Mellon                 0376       Custodial
  100    Ditech Financial LLC           BNY Mellon                 0377       Custodial
  101    Ditech Financial LLC           BNY Mellon                 0378       Custodial
  102    Ditech Financial LLC           BNY Mellon                 0379       Custodial
  103    Ditech Financial LLC           BNY Mellon                 0380       Custodial
  104    Ditech Financial LLC           BNY Mellon                 0381       Custodial
  105    Ditech Financial LLC           BNY Mellon                 0382       Custodial
  106    Ditech Financial LLC           BNY Mellon                 0383       Custodial
  107    Ditech Financial LLC           BNY Mellon                 0384       Custodial
  108    Ditech Financial LLC           BNY Mellon                 0385       Custodial
  109    Ditech Financial LLC           BNY Mellon                 0386       Custodial



                                                   3
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 52 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  110    Ditech Financial LLC           BNY Mellon                 0387       Custodial
  111    Ditech Financial LLC           BNY Mellon                 0388       Custodial
  112    Ditech Financial LLC           BNY Mellon                 0389       Custodial
  113    Ditech Financial LLC           BNY Mellon                 0390       Custodial
  114    Ditech Financial LLC           BNY Mellon                 0391       Custodial
  115    Ditech Financial LLC           BNY Mellon                 5801       Custodial
  116    Ditech Financial LLC           BNY Mellon                 5802       Custodial
  117    Ditech Financial LLC           BNY Mellon                 5803       Custodial
  118    Ditech Financial LLC           BNY Mellon                 5804       Custodial
  119    Ditech Financial LLC           BNY Mellon                 5911       Custodial
  120    Ditech Financial LLC           BNY Mellon                 5912       Custodial
  121    Ditech Financial LLC           BNY Mellon                 5914       Custodial
  122    Ditech Financial LLC           BNY Mellon                 5917       Custodial
  123    Ditech Financial LLC           BNY Mellon                 4167       Custodial
  124    Ditech Financial LLC           BNY Mellon                 5244       Custodial
  125    Ditech Financial LLC           Citibank                   5038       Custodial
  126    Ditech Financial LLC           Citibank                   5046       Custodial
  127    Ditech Financial LLC           Citibank                   5054       Custodial
  128    Ditech Financial LLC           Citibank                   5062       Custodial
  129    Ditech Financial LLC           Citibank                   5089       Custodial
  130    Ditech Financial LLC           Citibank                   5097       Custodial
  131    Ditech Financial LLC           Citibank                   5126       Custodial
  132    Ditech Financial LLC           Citibank                   5134       Custodial
  133    Ditech Financial LLC           Citibank                   5142       Custodial
  134    Ditech Financial LLC           Citibank                   5169       Custodial
  135    Ditech Financial LLC           Citibank                   5185       Custodial
  136    Ditech Financial LLC           Citibank                   5193       Custodial
  137    Ditech Financial LLC           Citibank                   5206       Custodial
  138    Ditech Financial LLC           Citibank                   5214       Custodial
  139    Ditech Financial LLC           Citibank                   5222       Custodial
  140    Ditech Financial LLC           Citibank                   5249       Custodial
  141    Ditech Financial LLC           Citibank                   5257       Custodial
  142    Ditech Financial LLC           Citibank                   5265       Custodial
  143    Ditech Financial LLC           Citibank                   5273       Custodial
  144    Ditech Financial LLC           Citibank                   5281       Custodial
  145    Ditech Financial LLC           Citibank                   5329       Custodial
  146    Ditech Financial LLC           Citibank                   5337       Custodial
  147    Ditech Financial LLC           Citibank                   5345       Custodial
  148    Ditech Financial LLC           Citibank                   5353       Custodial



                                                   4
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 53 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  149    Ditech Financial LLC           Citibank                   5361       Custodial
  150    Ditech Financial LLC           Citibank                   5388       Custodial
  151    Ditech Financial LLC           Citibank                   5396       Custodial
  152    Ditech Financial LLC           Citibank                   5409       Custodial
  153    Ditech Financial LLC           Citibank                   5417       Custodial
  154    Ditech Financial LLC           Citibank                   5425       Custodial
  155    Ditech Financial LLC           Citibank                   5433       Custodial
  156    Ditech Financial LLC           Citibank                   5441       Custodial
  157    Ditech Financial LLC           Citibank                   5468       Custodial
  158    Ditech Financial LLC           Citibank                   5476       Custodial
  159    Ditech Financial LLC           Citibank                   5484       Custodial
  160    Ditech Financial LLC           Citibank                   5492       Custodial
  161    Ditech Financial LLC           Citibank                   5505       Custodial
  162    Ditech Financial LLC           Citibank                   5513       Custodial
  163    Ditech Financial LLC           Citibank                   5521       Custodial
  164    Ditech Financial LLC           Citibank                   5548       Custodial
  165    Ditech Financial LLC           Citibank                   5556       Custodial
  166    Ditech Financial LLC           Citibank                   5564       Custodial
  167    Ditech Financial LLC           Citibank                   5572       Custodial
  168    Ditech Financial LLC           Citibank                   5599       Custodial
  169    Ditech Financial LLC           Citibank                   5601       Custodial
  170    Ditech Financial LLC           Citibank                   5628       Custodial
  171    Ditech Financial LLC           Citibank                   5636       Custodial
  172    Ditech Financial LLC           Citibank                   5644       Custodial
  173    Ditech Financial LLC           Citibank                   5679       Custodial
  174    Ditech Financial LLC           Citibank                   5687       Custodial
  175    Ditech Financial LLC           Citibank                   5695       Custodial
  176    Ditech Financial LLC           Citibank                   5708       Custodial
  177    Ditech Financial LLC           Citibank                   5716       Custodial
  178    Ditech Financial LLC           Citibank                   5724       Custodial
  179    Ditech Financial LLC           Citibank                   5732       Custodial
  180    Ditech Financial LLC           Citibank                   5759       Custodial
  181    Ditech Financial LLC           Citibank                   5767       Custodial
  182    Ditech Financial LLC           Citibank                   5775       Custodial
  183    Ditech Financial LLC           Citibank                   5783       Custodial
  184    Ditech Financial LLC           Citibank                   5791       Custodial
  185    Ditech Financial LLC           Citibank                   5804       Custodial
  186    Ditech Financial LLC           Citibank                   5812       Custodial
  187    Ditech Financial LLC           Citibank                   5839       Custodial



                                                   5
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 54 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  188    Ditech Financial LLC           Citibank                   5847       Custodial
  189    Ditech Financial LLC           Citibank                   5855       Custodial
  190    Ditech Financial LLC           Citibank                   5863       Custodial
  191    Ditech Financial LLC           Citibank                   5871       Custodial
  192    Ditech Financial LLC           Citibank                   5898       Custodial
  193    Ditech Financial LLC           Citibank                   5919       Custodial
  194    Ditech Financial LLC           Citibank                   5927       Custodial
  195    Ditech Financial LLC           Citibank                   5935       Custodial
  196    Ditech Financial LLC           Citibank                   5943       Custodial
  197    Ditech Financial LLC           Citibank                   5951       Custodial
  198    Ditech Financial LLC           Citibank                   5978       Custodial
  199    Ditech Financial LLC           Citibank                   5986       Custodial
  200    Ditech Financial LLC           Citibank                   5994       Custodial
  201    Ditech Financial LLC           Citibank                   6006       Custodial
  202    Ditech Financial LLC           Citibank                   6014       Custodial
  203    Ditech Financial LLC           Citibank                   6022       Custodial
  204    Ditech Financial LLC           Citibank                   6049       Custodial
  205    Ditech Financial LLC           Citibank                   6057       Custodial
  206    Ditech Financial LLC           Citibank                   6065       Custodial
  207    Ditech Financial LLC           Citibank                   6073       Custodial
  208    Ditech Financial LLC           Citibank                   6081       Custodial
  209    Ditech Financial LLC           Citibank                   6102       Custodial
  210    Ditech Financial LLC           Citibank                   6129       Custodial
  211    Ditech Financial LLC           Citibank                   6137       Custodial
  212    Ditech Financial LLC           Citibank                   6145       Custodial
  213    Ditech Financial LLC           Citibank                   6153       Custodial
  214    Ditech Financial LLC           Citibank                   6161       Custodial
  215    Ditech Financial LLC           Citibank                   6188       Custodial
  216    Ditech Financial LLC           Citibank                   6196       Custodial
  217    Ditech Financial LLC           Citibank                   6209       Custodial
  218    Ditech Financial LLC           Citibank                   6217       Custodial
  219    Ditech Financial LLC           Citibank                   6225       Custodial
  220    Ditech Financial LLC           Citibank                   6233       Custodial
  221    Ditech Financial LLC           Citibank                   6241       Custodial
  222    Ditech Financial LLC           Citibank                   6268       Custodial
  223    Ditech Financial LLC           Citibank                   6276       Custodial
  224    Ditech Financial LLC           Citibank                   6284       Custodial
  225    Ditech Financial LLC           Citibank                   6292       Custodial
  226    Ditech Financial LLC           Citibank                   6305       Custodial



                                                   6
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 55 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  227    Ditech Financial LLC           Citibank                   6313       Custodial
  228    Ditech Financial LLC           Citibank                   6321       Custodial
  229    Ditech Financial LLC           Citibank                   6348       Custodial
  230    Ditech Financial LLC           Citibank                   6356       Custodial
  231    Ditech Financial LLC           Citibank                   6364       Custodial
  232    Ditech Financial LLC           Citibank                   6372       Custodial
  233    Ditech Financial LLC           Citibank                   6399       Custodial
  234    Ditech Financial LLC           Citibank                   6401       Custodial
  235    Ditech Financial LLC           Citibank                   6428       Custodial
  236    Ditech Financial LLC           Citibank                   6436       Custodial
  237    Ditech Financial LLC           Citibank                   6444       Custodial
  238    Ditech Financial LLC           Citibank                   6452       Custodial
  239    Ditech Financial LLC           Citibank                   6479       Custodial
  240    Ditech Financial LLC           Citibank                   6487       Custodial
  241    Ditech Financial LLC           Citibank                   6495       Custodial
  242    Ditech Financial LLC           Citibank                   6508       Custodial
  243    Ditech Financial LLC           Citibank                   6516       Custodial
  244    Ditech Financial LLC           Citibank                   6524       Custodial
  245    Ditech Financial LLC           Citibank                   6532       Custodial
  246    Ditech Financial LLC           Citibank                   6559       Custodial
  247    Ditech Financial LLC           Citibank                   6567       Custodial
  248    Ditech Financial LLC           Citibank                   6575       Custodial
  249    Ditech Financial LLC           Citibank                   6583       Custodial
  250    Ditech Financial LLC           Citibank                   6591       Custodial
  251    Ditech Financial LLC           Citibank                   6604       Custodial
  252    Ditech Financial LLC           Citibank                   6612       Custodial
  253    Ditech Financial LLC           Citibank                   6639       Custodial
  254    Ditech Financial LLC           Citibank                   6647       Custodial
  255    Ditech Financial LLC           Citibank                   6655       Custodial
  256    Ditech Financial LLC           Citibank                   6663       Custodial
  257    Ditech Financial LLC           Citibank                   6671       Custodial
  258    Ditech Financial LLC           Citibank                   6698       Custodial
  259    Ditech Financial LLC           Citibank                   6719       Custodial
  260    Ditech Financial LLC           Citibank                   6727       Custodial
  261    Ditech Financial LLC           Citibank                   6735       Custodial
  262    Ditech Financial LLC           Citibank                   6743       Custodial
  263    Ditech Financial LLC           Citibank                   6751       Custodial
  264    Ditech Financial LLC           Citibank                   6778       Custodial
  265    Ditech Financial LLC           Citibank                   6786       Custodial



                                                   7
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 56 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  266    Ditech Financial LLC           Citibank                   6794       Custodial
  267    Ditech Financial LLC           Citibank                   6807       Custodial
  268    Ditech Financial LLC           Citibank                   6815       Custodial
  269    Ditech Financial LLC           Citibank                   6823       Custodial
  270    Ditech Financial LLC           Citibank                   6831       Custodial
  271    Ditech Financial LLC           Citibank                   6858       Custodial
  272    Ditech Financial LLC           Citibank                   6866       Custodial
  273    Ditech Financial LLC           Citibank                   6874       Custodial
  274    Ditech Financial LLC           Citibank                   6882       Custodial
  275    Ditech Financial LLC           Citibank                   6903       Custodial
  276    Ditech Financial LLC           Citibank                   6911       Custodial
  277    Ditech Financial LLC           Citibank                   6938       Custodial
  278    Ditech Financial LLC           Citibank                   6946       Custodial
  279    Ditech Financial LLC           Citibank                   6954       Custodial
  280    Ditech Financial LLC           Citibank                   6962       Custodial
  281    Ditech Financial LLC           Citibank                   6989       Custodial
  282    Ditech Financial LLC           Citibank                   6997       Custodial
  283    Ditech Financial LLC           Citibank                   7009       Custodial
  284    Ditech Financial LLC           Citibank                   7017       Custodial
  285    Ditech Financial LLC           Citibank                   7025       Custodial
  286    Ditech Financial LLC           Citibank                   7033       Custodial
  287    Ditech Financial LLC           Citibank                   7041       Custodial
  288    Ditech Financial LLC           Citibank                   7068       Custodial
  289    Ditech Financial LLC           Citibank                   7076       Custodial
  290    Ditech Financial LLC           Citibank                   7084       Custodial
  291    Ditech Financial LLC           Citibank                   7092       Custodial
  292    Ditech Financial LLC           Citibank                   7105       Custodial
  293    Ditech Financial LLC           Citibank                   7113       Custodial
  294    Ditech Financial LLC           Citibank                   7121       Custodial
  295    Ditech Financial LLC           Citibank                   7148       Custodial
  296    Ditech Financial LLC           Citibank                   7156       Custodial
  297    Ditech Financial LLC           Citibank                   7164       Custodial
  298    Ditech Financial LLC           Citibank                   7172       Custodial
  299    Ditech Financial LLC           Citibank                   7199       Custodial
  300    Ditech Financial LLC           Citibank                   7201       Custodial
  301    Ditech Financial LLC           Citibank                   7228       Custodial
  302    Ditech Financial LLC           Citibank                   7236       Custodial
  303    Ditech Financial LLC           Citibank                   7244       Custodial
  304    Ditech Financial LLC           Citibank                   7279       Custodial



                                                   8
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 57 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  305    Ditech Financial LLC           Citibank                   7287       Custodial
  306    Ditech Financial LLC           Citibank                   7295       Custodial
  307    Ditech Financial LLC           Citibank                   7308       Custodial
  308    Ditech Financial LLC           Citibank                   7316       Custodial
  309    Ditech Financial LLC           Citibank                   7324       Custodial
  310    Ditech Financial LLC           Citibank                   7332       Custodial
  311    Ditech Financial LLC           Citibank                   7359       Custodial
  312    Ditech Financial LLC           Citibank                   7367       Custodial
  313    Ditech Financial LLC           Citibank                   7375       Custodial
  314    Ditech Financial LLC           Citibank                   7383       Custodial
  315    Ditech Financial LLC           Citibank                   7391       Custodial
  316    Ditech Financial LLC           Citibank                   7404       Custodial
  317    Ditech Financial LLC           Citibank                   7412       Custodial
  318    Ditech Financial LLC           Citibank                   7439       Custodial
  319    Ditech Financial LLC           Citibank                   7447       Custodial
  320    Ditech Financial LLC           Citibank                   7455       Custodial
  321    Ditech Financial LLC           Citibank                   7463       Custodial
  322    Ditech Financial LLC           Citibank                   7471       Custodial
  323    Ditech Financial LLC           Citibank                   7498       Custodial
  324    Ditech Financial LLC           Citibank                   7519       Custodial
  325    Ditech Financial LLC           Citibank                   7527       Custodial
  326    Ditech Financial LLC           Citibank                   7535       Custodial
  327    Ditech Financial LLC           Citibank                   7543       Custodial
  328    Ditech Financial LLC           Citibank                   7551       Custodial
  329    Ditech Financial LLC           Citibank                   7578       Custodial
  330    Ditech Financial LLC           Citibank                   7586       Custodial
  331    Ditech Financial LLC           Citibank                   7594       Custodial
  332    Ditech Financial LLC           Citibank                   7607       Custodial
  333    Ditech Financial LLC           Citibank                   7615       Custodial
  334    Ditech Financial LLC           Citibank                   7623       Custodial
  335    Ditech Financial LLC           Citibank                   7631       Custodial
  336    Ditech Financial LLC           Citibank                   7658       Custodial
  337    Ditech Financial LLC           Citibank                   7666       Custodial
  338    Ditech Financial LLC           Citibank                   7674       Custodial
  339    Ditech Financial LLC           Citibank                   7682       Custodial
  340    Ditech Financial LLC           Citibank                   7703       Custodial
  341    Ditech Financial LLC           Citibank                   7711       Custodial
  342    Ditech Financial LLC           Citibank                   7738       Custodial
  343    Ditech Financial LLC           Citibank                   7746       Custodial



                                                   9
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 58 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  344    Ditech Financial LLC           Citibank                   7754       Custodial
  345    Ditech Financial LLC           Citibank                   7762       Custodial
  346    Ditech Financial LLC           Citibank                   7789       Custodial
  347    Ditech Financial LLC           Citibank                   7797       Custodial
  348    Ditech Financial LLC           Citibank                   7818       Custodial
  349    Ditech Financial LLC           Citibank                   7826       Custodial
  350    Ditech Financial LLC           Citibank                   7834       Custodial
  351    Ditech Financial LLC           Citibank                   7842       Custodial
  352    Ditech Financial LLC           Citibank                   7869       Custodial
  353    Ditech Financial LLC           Citibank                   7877       Custodial
  354    Ditech Financial LLC           Citibank                   7885       Custodial
  355    Ditech Financial LLC           Citibank                   7893       Custodial
  356    Ditech Financial LLC           Citibank                   7906       Custodial
  357    Ditech Financial LLC           Citibank                   7914       Custodial
  358    Ditech Financial LLC           Citibank                   7922       Custodial
  359    Ditech Financial LLC           Citibank                   7949       Custodial
  360    Ditech Financial LLC           Citibank                   7957       Custodial
  361    Ditech Financial LLC           Citibank                   7965       Custodial
  362    Ditech Financial LLC           Citibank                   2052       Custodial
  363    Ditech Financial LLC           Citibank                   2079       Custodial
  364    Ditech Financial LLC           Citibank                   2087       Custodial
  365    Ditech Financial LLC           Citibank                   2095       Custodial
  366    Ditech Financial LLC           Citibank                   2108       Custodial
  367    Ditech Financial LLC           Citibank                   2116       Custodial
  368    Ditech Financial LLC           Citibank                   2124       Custodial
  369    Ditech Financial LLC           Citibank                   2132       Custodial
  370    Ditech Financial LLC           Citibank                   2159       Custodial
  371    Ditech Financial LLC           Citibank                   2167       Custodial
  372    Ditech Financial LLC           Citibank                   2175       Custodial
  373    Ditech Financial LLC           Citibank                   2183       Custodial
  374    Ditech Financial LLC           Citibank                   2191       Custodial
  375    Ditech Financial LLC           Citibank                   2204       Custodial
  376    Ditech Financial LLC           Citibank                   2212       Custodial
  377    Ditech Financial LLC           Citibank                   2239       Custodial
  378    Ditech Financial LLC           Citibank                   2247       Custodial
  379    Ditech Financial LLC           Citibank                   2255       Custodial
  380    Ditech Financial LLC           Citibank                   2263       Custodial
  381    Ditech Financial LLC           Citibank                   2271       Custodial
  382    Ditech Financial LLC           Citibank                   2298       Custodial



                                                   10
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 59 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  383    Ditech Financial LLC           Citibank                   2319       Custodial
  384    Ditech Financial LLC           Citibank                   2327       Custodial
  385    Ditech Financial LLC           Citibank                   2335       Custodial
  386    Ditech Financial LLC           Citibank                   2343       Custodial
  387    Ditech Financial LLC           Citibank                   2351       Custodial
  388    Ditech Financial LLC           Citibank                   2757       Custodial
  389    Ditech Financial LLC           Citibank                   4912       Custodial
  390    Ditech Financial LLC           Citibank                   9668       Custodial
  391    Ditech Financial LLC           Citibank                   9676       Custodial
  392    Ditech Financial LLC           Citibank                   9684       Custodial
  393    Ditech Financial LLC           Citibank                   9692       Custodial
  394    Ditech Financial LLC           Citibank                   9705       Custodial
  395    Ditech Financial LLC           Citibank                   9713       Custodial
  396    Ditech Financial LLC           Citibank                   9721       Custodial
  397    Ditech Financial LLC           Citibank                   9748       Custodial
  398    Ditech Financial LLC           Citibank                   9756       Custodial
  399    Ditech Financial LLC           Citibank                   9764       Custodial
  400    Ditech Financial LLC           Citibank                   9772       Custodial
  401    Ditech Financial LLC           Citibank                   9799       Custodial
  402    Ditech Financial LLC           Citibank                   6973       Custodial
  403    Ditech Financial LLC           Citibank                   6981       Custodial
  404    Ditech Financial LLC           Citibank                   7001       Custodial
  405    Ditech Financial LLC           Citibank                   7028       Custodial
  406    Ditech Financial LLC           Citibank                   7546       Custodial
  407    Ditech Financial LLC           Citibank                   7554       Custodial
  408    Ditech Financial LLC           Citibank                   7562       Custodial
  409    Ditech Financial LLC           EverBank                   8080       Custodial
  410    Ditech Financial LLC           EverBank                   8099       Custodial
  411    Ditech Financial LLC           U.S. Bank                  0015       Custodial
  412    Ditech Financial LLC           U.S. Bank                  0024       Custodial
  413    Ditech Financial LLC           U.S. Bank                  0111       Custodial
  414    Ditech Financial LLC           U.S. Bank                  0161       Custodial
  415    Ditech Financial LLC           U.S. Bank                  0179       Custodial
  416    Ditech Financial LLC           U.S. Bank                  0305       Custodial
  417    Ditech Financial LLC           U.S. Bank                  0313       Custodial
  418    Ditech Financial LLC           U.S. Bank                  0327       Custodial
  419    Ditech Financial LLC           U.S. Bank                  0486       Custodial
  420    Ditech Financial LLC           U.S. Bank                  0487       Custodial
  421    Ditech Financial LLC           U.S. Bank                  0640       Custodial



                                                    11
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 60 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  422    Ditech Financial LLC           U.S. Bank                  0657       Custodial
  423    Ditech Financial LLC           U.S. Bank                  0692       Custodial
  424    Ditech Financial LLC           U.S. Bank                  0742       Custodial
  425    Ditech Financial LLC           U.S. Bank                  0837       Custodial
  426    Ditech Financial LLC           U.S. Bank                  0852       Custodial
  427    Ditech Financial LLC           U.S. Bank                  0990       Custodial
  428    Ditech Financial LLC           U.S. Bank                  1006       Custodial
  429    Ditech Financial LLC           U.S. Bank                  1062       Custodial
  430    Ditech Financial LLC           U.S. Bank                  1104       Custodial
  431    Ditech Financial LLC           U.S. Bank                  1208       Custodial
  432    Ditech Financial LLC           U.S. Bank                  1260       Custodial
  433    Ditech Financial LLC           U.S. Bank                  1278       Custodial
  434    Ditech Financial LLC           U.S. Bank                  1332       Custodial
  435    Ditech Financial LLC           U.S. Bank                  1464       Custodial
  436    Ditech Financial LLC           U.S. Bank                  1541       Custodial
  437    Ditech Financial LLC           U.S. Bank                  1605       Custodial
  438    Ditech Financial LLC           U.S. Bank                  1716       Custodial
  439    Ditech Financial LLC           U.S. Bank                  1756       Custodial
  440    Ditech Financial LLC           U.S. Bank                  1879       Custodial
  441    Ditech Financial LLC           U.S. Bank                  1892       Custodial
  442    Ditech Financial LLC           U.S. Bank                  1939       Custodial
  443    Ditech Financial LLC           U.S. Bank                  1955       Custodial
  444    Ditech Financial LLC           U.S. Bank                  2166       Custodial
  445    Ditech Financial LLC           U.S. Bank                  2236       Custodial
  446    Ditech Financial LLC           U.S. Bank                  2247       Custodial
  447    Ditech Financial LLC           U.S. Bank                  2437       Custodial
  448    Ditech Financial LLC           U.S. Bank                  2551       Custodial
  449    Ditech Financial LLC           U.S. Bank                  2754       Custodial
  450    Ditech Financial LLC           U.S. Bank                  2858       Custodial
  451    Ditech Financial LLC           U.S. Bank                  2866       Custodial
  452    Ditech Financial LLC           U.S. Bank                  2874       Custodial
  453    Ditech Financial LLC           U.S. Bank                  3070       Custodial
  454    Ditech Financial LLC           U.S. Bank                  3118       Custodial
  455    Ditech Financial LLC           U.S. Bank                  3120       Custodial
  456    Ditech Financial LLC           U.S. Bank                  3142       Custodial
  457    Ditech Financial LLC           U.S. Bank                  3218       Custodial
  458    Ditech Financial LLC           U.S. Bank                  3226       Custodial
  459    Ditech Financial LLC           U.S. Bank                  3279       Custodial
  460    Ditech Financial LLC           U.S. Bank                  3287       Custodial



                                                    12
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 61 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  461    Ditech Financial LLC           U.S. Bank                  3349       Custodial
  462    Ditech Financial LLC           U.S. Bank                  3366       Custodial
  463    Ditech Financial LLC           U.S. Bank                  3374       Custodial
  464    Ditech Financial LLC           U.S. Bank                  3435       Custodial
  465    Ditech Financial LLC           U.S. Bank                  3453       Custodial
  466    Ditech Financial LLC           U.S. Bank                  3479       Custodial
  467    Ditech Financial LLC           U.S. Bank                  3596       Custodial
  468    Ditech Financial LLC           U.S. Bank                  3690       Custodial
  469    Ditech Financial LLC           U.S. Bank                  3762       Custodial
  470    Ditech Financial LLC           U.S. Bank                  3766       Custodial
  471    Ditech Financial LLC           U.S. Bank                  3794       Custodial
  472    Ditech Financial LLC           U.S. Bank                  3898       Custodial
  473    Ditech Financial LLC           U.S. Bank                  3911       Custodial
  474    Ditech Financial LLC           U.S. Bank                  3915       Custodial
  475    Ditech Financial LLC           U.S. Bank                  4005       Custodial
  476    Ditech Financial LLC           U.S. Bank                  4013       Custodial
  477    Ditech Financial LLC           U.S. Bank                  4050       Custodial
  478    Ditech Financial LLC           U.S. Bank                  4091       Custodial
  479    Ditech Financial LLC           U.S. Bank                  4173       Custodial
  480    Ditech Financial LLC           U.S. Bank                  4253       Custodial
  481    Ditech Financial LLC           U.S. Bank                  4264       Custodial
  482    Ditech Financial LLC           U.S. Bank                  4327       Custodial
  483    Ditech Financial LLC           U.S. Bank                  4370       Custodial
  484    Ditech Financial LLC           U.S. Bank                  4373       Custodial
  485    Ditech Financial LLC           U.S. Bank                  4388       Custodial
  486    Ditech Financial LLC           U.S. Bank                  4396       Custodial
  487    Ditech Financial LLC           U.S. Bank                  4404       Custodial
  488    Ditech Financial LLC           U.S. Bank                  4412       Custodial
  489    Ditech Financial LLC           U.S. Bank                  4420       Custodial
  490    Ditech Financial LLC           U.S. Bank                  4438       Custodial
  491    Ditech Financial LLC           U.S. Bank                  4446       Custodial
  492    Ditech Financial LLC           U.S. Bank                  4451       Custodial
  493    Ditech Financial LLC           U.S. Bank                  4453       Custodial
  494    Ditech Financial LLC           U.S. Bank                  4461       Custodial
  495    Ditech Financial LLC           U.S. Bank                  4479       Custodial
  496    Ditech Financial LLC           U.S. Bank                  4487       Custodial
  497    Ditech Financial LLC           U.S. Bank                  4495       Custodial
  498    Ditech Financial LLC           U.S. Bank                  4503       Custodial
  499    Ditech Financial LLC           U.S. Bank                  4511       Custodial



                                                    13
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 62 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  500    Ditech Financial LLC           U.S. Bank                  4560       Custodial
  501    Ditech Financial LLC           U.S. Bank                  4578       Custodial
  502    Ditech Financial LLC           U.S. Bank                  4586       Custodial
  503    Ditech Financial LLC           U.S. Bank                  4594       Custodial
  504    Ditech Financial LLC           U.S. Bank                  4602       Custodial
  505    Ditech Financial LLC           U.S. Bank                  4604       Custodial
  506    Ditech Financial LLC           U.S. Bank                  4610       Custodial
  507    Ditech Financial LLC           U.S. Bank                  4628       Custodial
  508    Ditech Financial LLC           U.S. Bank                  4636       Custodial
  509    Ditech Financial LLC           U.S. Bank                  4644       Custodial
  510    Ditech Financial LLC           U.S. Bank                  4784       Custodial
  511    Ditech Financial LLC           U.S. Bank                  4826       Custodial
  512    Ditech Financial LLC           U.S. Bank                  4837       Custodial
  513    Ditech Financial LLC           U.S. Bank                  4891       Custodial
  514    Ditech Financial LLC           U.S. Bank                  4909       Custodial
  515    Ditech Financial LLC           U.S. Bank                  4917       Custodial
  516    Ditech Financial LLC           U.S. Bank                  4963       Custodial
  517    Ditech Financial LLC           U.S. Bank                  5315       Custodial
  518    Ditech Financial LLC           U.S. Bank                  5415       Custodial
  519    Ditech Financial LLC           U.S. Bank                  5423       Custodial
  520    Ditech Financial LLC           U.S. Bank                  5456       Custodial
  521    Ditech Financial LLC           U.S. Bank                  5494       Custodial
  522    Ditech Financial LLC           U.S. Bank                  5502       Custodial
  523    Ditech Financial LLC           U.S. Bank                  5851       Custodial
  524    Ditech Financial LLC           U.S. Bank                  6756       Custodial
  525    Ditech Financial LLC           U.S. Bank                  7084       Custodial
  526    Ditech Financial LLC           U.S. Bank                  7176       Custodial
  527    Ditech Financial LLC           U.S. Bank                  7313       Custodial
  528    Ditech Financial LLC           U.S. Bank                  7407       Custodial
  529    Ditech Financial LLC           U.S. Bank                  7423       Custodial
  530    Ditech Financial LLC           U.S. Bank                  7431       Custodial
  531    Ditech Financial LLC           U.S. Bank                  7449       Custodial
  532    Ditech Financial LLC           U.S. Bank                  7456       Custodial
  533    Ditech Financial LLC           U.S. Bank                  7464       Custodial
  534    Ditech Financial LLC           U.S. Bank                  7472       Custodial
  535    Ditech Financial LLC           U.S. Bank                  7480       Custodial
  536    Ditech Financial LLC           U.S. Bank                  7532       Custodial
  537    Ditech Financial LLC           U.S. Bank                  7565       Custodial
  538    Ditech Financial LLC           U.S. Bank                  7594       Custodial



                                                    14
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 63 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  539    Ditech Financial LLC           U.S. Bank                  7602       Custodial
  540    Ditech Financial LLC           U.S. Bank                  7655       Custodial
  541    Ditech Financial LLC           U.S. Bank                  3766       Custodial
  542    Ditech Financial LLC           U.S. Bank                  7668       Custodial
  543    Ditech Financial LLC           U.S. Bank                  7812       Custodial
  544    Ditech Financial LLC           U.S. Bank                  7829       Custodial
  545    Ditech Financial LLC           U.S. Bank                  7837       Custodial
  546    Ditech Financial LLC           U.S. Bank                  7845       Custodial
  547    Ditech Financial LLC           U.S. Bank                  7960       Custodial
  548    Ditech Financial LLC           U.S. Bank                  7966       Custodial
  549    Ditech Financial LLC           U.S. Bank                  7974       Custodial
  550    Ditech Financial LLC           U.S. Bank                  7994       Custodial
  551    Ditech Financial LLC           U.S. Bank                  8053       Custodial
  552    Ditech Financial LLC           U.S. Bank                  8086       Custodial
  553    Ditech Financial LLC           U.S. Bank                  8087       Custodial
  554    Ditech Financial LLC           U.S. Bank                  8088       Custodial
  555    Ditech Financial LLC           U.S. Bank                  8094       Custodial
  556    Ditech Financial LLC           U.S. Bank                  8102       Custodial
  557    Ditech Financial LLC           U.S. Bank                  8111       Custodial
  558    Ditech Financial LLC           U.S. Bank                  8129       Custodial
  559    Ditech Financial LLC           U.S. Bank                  8137       Custodial
  560    Ditech Financial LLC           U.S. Bank                  8145       Custodial
  561    Ditech Financial LLC           U.S. Bank                  8200       Custodial
  562    Ditech Financial LLC           U.S. Bank                  8218       Custodial
  563    Ditech Financial LLC           U.S. Bank                  8226       Custodial
  564    Ditech Financial LLC           U.S. Bank                  8234       Custodial
  565    Ditech Financial LLC           U.S. Bank                  8242       Custodial
  566    Ditech Financial LLC           U.S. Bank                  8259       Custodial
  567    Ditech Financial LLC           U.S. Bank                  8267       Custodial
  568    Ditech Financial LLC           U.S. Bank                  8275       Custodial
  569    Ditech Financial LLC           U.S. Bank                  8283       Custodial
  570    Ditech Financial LLC           U.S. Bank                  8291       Custodial
  571    Ditech Financial LLC           U.S. Bank                  8309       Custodial
  572    Ditech Financial LLC           U.S. Bank                  8317       Custodial
  573    Ditech Financial LLC           U.S. Bank                  8325       Custodial
  574    Ditech Financial LLC           U.S. Bank                  8333       Custodial
  575    Ditech Financial LLC           U.S. Bank                  8341       Custodial
  576    Ditech Financial LLC           U.S. Bank                  8358       Custodial
  577    Ditech Financial LLC           U.S. Bank                  8366       Custodial



                                                    15
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 64 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  578    Ditech Financial LLC           U.S. Bank                  8688       Custodial
  579    Ditech Financial LLC           U.S. Bank                  8694       Custodial
  580    Ditech Financial LLC           U.S. Bank                  8702       Custodial
  581    Ditech Financial LLC           U.S. Bank                  8874       Custodial
  582    Ditech Financial LLC           U.S. Bank                  9056       Custodial
  583    Ditech Financial LLC           U.S. Bank                  9098       Custodial
  584    Ditech Financial LLC           U.S. Bank                  9122       Custodial
  585    Ditech Financial LLC           U.S. Bank                  9130       Custodial
  586    Ditech Financial LLC           U.S. Bank                  9139       Custodial
  587    Ditech Financial LLC           U.S. Bank                  9148       Custodial
  588    Ditech Financial LLC           U.S. Bank                  9155       Custodial
  589    Ditech Financial LLC           U.S. Bank                  9163       Custodial
  590    Ditech Financial LLC           U.S. Bank                  9171       Custodial
  591    Ditech Financial LLC           U.S. Bank                  9189       Custodial
  592    Ditech Financial LLC           U.S. Bank                  9238       Custodial
  593    Ditech Financial LLC           U.S. Bank                  9253       Custodial
  594    Ditech Financial LLC           U.S. Bank                  9287       Custodial
  595    Ditech Financial LLC           U.S. Bank                  9371       Custodial
  596    Ditech Financial LLC           U.S. Bank                  9378       Custodial
  597    Ditech Financial LLC           U.S. Bank                  9380       Custodial
  598    Ditech Financial LLC           U.S. Bank                  9447       Custodial
  599    Ditech Financial LLC           U.S. Bank                  9527       Custodial
  600    Ditech Financial LLC           U.S. Bank                  9576       Custodial
  601    Ditech Financial LLC           U.S. Bank                  9659       Custodial
  602    Ditech Financial LLC           U.S. Bank                  9690       Custodial
  603    Ditech Financial LLC           U.S. Bank                  9691       Custodial
  604    Ditech Financial LLC           U.S. Bank                  9703       Custodial
  605    Ditech Financial LLC           U.S. Bank                  9729       Custodial
  606    Ditech Financial LLC           U.S. Bank                  9736       Custodial
  607    Ditech Financial LLC           U.S. Bank                  9752       Custodial
  608    Ditech Financial LLC           U.S. Bank                  4675       Custodial
  609    Ditech Financial LLC           U.S. Bank                  4677       Custodial
  610    Ditech Financial LLC           U.S. Bank                  4684       Custodial
  611    Ditech Financial LLC           U.S. Bank                  8181       Custodial
  612    Ditech Financial LLC           U.S. Bank                  8183       Custodial
  613    Ditech Financial LLC           U.S. Bank                  2844       Custodial
  614    Ditech Financial LLC           U.S. Bank                  2871       Custodial
  615    Ditech Financial LLC           U.S. Bank                  8296       Custodial
  616    Ditech Financial LLC           U.S. Bank                  8321       Custodial



                                                    16
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 65 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  617    Ditech Financial LLC           U.S. Bank                  1743       Custodial
  618    Ditech Financial LLC           U.S. Bank                  1752       Custodial
  619    Ditech Financial LLC           U.S. Bank                  9000       Custodial
  620    Ditech Financial LLC           U.S. Bank                  9001       Custodial
  621    Ditech Financial LLC           U.S. Bank                  9002       Custodial
  622    Ditech Financial LLC           U.S. Bank                  4000       Custodial
  623    Ditech Financial LLC           U.S. Bank                  4001       Custodial
  624    Ditech Financial LLC           U.S. Bank                  4002       Custodial
  625    Ditech Financial LLC           U.S. Bank                  4003       Custodial
  626    Ditech Financial LLC           U.S. Bank                  0000       Custodial
  627    Ditech Financial LLC           U.S. Bank                  0001       Custodial
  628    Ditech Financial LLC           U.S. Bank                  0002       Custodial
  629    Ditech Financial LLC           U.S. Bank                  0003       Custodial
  630    Ditech Financial LLC           U.S. Bank                  2000       Custodial
  631    Ditech Financial LLC           U.S. Bank                  2000       Custodial
  632    Ditech Financial LLC           U.S. Bank                  7000       Custodial
  633    Ditech Financial LLC           U.S. Bank                  6000       Custodial
  634    Ditech Financial LLC           U.S. Bank                  0000       Custodial
  635    Ditech Financial LLC           U.S. Bank                  0001       Custodial
  636    Ditech Financial LLC           U.S. Bank                  0002       Custodial
  637    Ditech Financial LLC           U.S. Bank                  0003       Custodial
  638    Ditech Financial LLC           U.S. Bank                  0004       Custodial
  639    Ditech Financial LLC           U.S. Bank                  8000       Custodial
  640    Ditech Financial LLC           U.S. Bank                  9000       Custodial
  641    Ditech Financial LLC           U.S. Bank                  0000       Custodial
  642    Ditech Financial LLC           U.S. Bank                  0010       Custodial
  643    Ditech Financial LLC           U.S. Bank                  0020       Custodial
  644    Ditech Financial LLC           U.S. Bank                  0030       Custodial
  645    Ditech Financial LLC           U.S. Bank                  0040       Custodial
  646    Ditech Financial LLC           U.S. Bank                  0050       Custodial
  647    Ditech Financial LLC           U.S. Bank                  0060       Custodial
  648    Ditech Financial LLC           U.S. Bank                  0070       Custodial
  649    Ditech Financial LLC           U.S. Bank                  0080       Custodial
  650    Ditech Financial LLC           U.S. Bank                  0090       Custodial
  651    Ditech Financial LLC           U.S. Bank                  0100       Custodial
  652    Ditech Financial LLC           U.S. Bank                  0110       Custodial
  653    Ditech Financial LLC           U.S. Bank                  0120       Custodial
  654    Ditech Financial LLC           U.S. Bank                  0130       Custodial
  655    Ditech Financial LLC           U.S. Bank                  0140       Custodial



                                                    17
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 66 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  656    Ditech Financial LLC           U.S. Bank                  0150       Custodial
  657    Ditech Financial LLC           U.S. Bank                  0160       Custodial
  658    Ditech Financial LLC           U.S. Bank                  0660       Custodial
  659    Ditech Financial LLC           U.S. Bank                  2020       Custodial
  660    Ditech Financial LLC           U.S. Bank                  3540       Custodial
  661    Ditech Financial LLC           U.S. Bank                  5610       Custodial
  662    Ditech Financial LLC           U.S. Bank                  7200       Custodial
  663    Ditech Financial LLC           U.S. Bank                  8750       Custodial
  664    Ditech Financial LLC           U.S. Bank                  9280       Custodial
  665    Ditech Financial LLC           U.S. Bank                  9440       Custodial
  666    Ditech Financial LLC           U.S. Bank                  9820       Custodial
  667    Ditech Financial LLC           U.S. Bank                  9940       Custodial
  668    Ditech Financial LLC           U.S. Bank                  0310       Custodial
  669    Ditech Financial LLC           U.S. Bank                  8340       Custodial
  670    Ditech Financial LLC           U.S. Bank                  8360       Custodial
  671    Ditech Financial LLC           U.S. Bank                  8890       Custodial
  672    Ditech Financial LLC           U.S. Bank                  9600       Custodial
  673    Ditech Financial LLC           U.S. Bank                  9620       Custodial
  674    Ditech Financial LLC           U.S. Bank                  0180       Custodial
  675    Ditech Financial LLC           U.S. Bank                  0600       Custodial
  676    Ditech Financial LLC           U.S. Bank                  0950       Custodial
  677    Ditech Financial LLC           U.S. Bank                  1630       Custodial
  678    Ditech Financial LLC           U.S. Bank                  2230       Custodial
  679    Ditech Financial LLC           U.S. Bank                  2240       Custodial
  680    Ditech Financial LLC           U.S. Bank                  2960       Custodial
  681    Ditech Financial LLC           U.S. Bank                  3480       Custodial
  682    Ditech Financial LLC           U.S. Bank                  3950       Custodial
  683    Ditech Financial LLC           U.S. Bank                  4000       Custodial
  684    Ditech Financial LLC           U.S. Bank                  5860       Custodial
  685    Ditech Financial LLC           U.S. Bank                  7250       Custodial
  686    Ditech Financial LLC           U.S. Bank                  9380       Custodial
  687    Ditech Financial LLC           U.S. Bank                  9385       Custodial
  688    Ditech Financial LLC           U.S. Bank                  9530       Custodial
  689    Ditech Financial LLC           U.S. Bank                  1460       Custodial
  690    Ditech Financial LLC           U.S. Bank                  1465       Custodial
  691    Ditech Financial LLC           U.S. Bank                  1800       Custodial
  692    Ditech Financial LLC           U.S. Bank                  3700       Custodial
  693    Ditech Financial LLC           U.S. Bank                  3710       Custodial
  694    Ditech Financial LLC           U.S. Bank                  3716       Custodial



                                                    18
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 67 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  695    Ditech Financial LLC           U.S. Bank                  5490       Custodial
  696    Ditech Financial LLC           U.S. Bank                  5493       Custodial
  697    Ditech Financial LLC           U.S. Bank                  6870       Custodial
  698    Ditech Financial LLC           U.S. Bank                  7530       Custodial
  699    Ditech Financial LLC           U.S. Bank                  9300       Custodial
  700    Ditech Financial LLC           U.S. Bank                  0470       Custodial
  701    Ditech Financial LLC           U.S. Bank                  1810       Custodial
  702    Ditech Financial LLC           U.S. Bank                  1816       Custodial
  703    Ditech Financial LLC           U.S. Bank                  1960       Custodial
  704    Ditech Financial LLC           U.S. Bank                  2050       Custodial
  705    Ditech Financial LLC           U.S. Bank                  2580       Custodial
  706    Ditech Financial LLC           U.S. Bank                  4000       Custodial
  707    Ditech Financial LLC           U.S. Bank                  4350       Custodial
  708    Ditech Financial LLC           U.S. Bank                  5130       Custodial
  709    Ditech Financial LLC           U.S. Bank                  5980       Custodial
  710    Ditech Financial LLC           U.S. Bank                  5990       Custodial
  711    Ditech Financial LLC           U.S. Bank                  6770       Custodial
  712    Ditech Financial LLC           U.S. Bank                  6810       Custodial
  713    Ditech Financial LLC           U.S. Bank                  6812       Custodial
  714    Ditech Financial LLC           U.S. Bank                  7430       Custodial
  715    Ditech Financial LLC           U.S. Bank                  8770       Custodial
  716    Ditech Financial LLC           U.S. Bank                  8790       Custodial
  717    Ditech Financial LLC           U.S. Bank                  0920       Custodial
  718    Ditech Financial LLC           U.S. Bank                  2680       Custodial
  719    Ditech Financial LLC           U.S. Bank                  3910       Custodial
  720    Ditech Financial LLC           U.S. Bank                  5150       Custodial
  721    Ditech Financial LLC           U.S. Bank                  5950       Custodial
  722    Ditech Financial LLC           U.S. Bank                  7480       Custodial
  723    Ditech Financial LLC           U.S. Bank                  8610       Custodial
  724    Ditech Financial LLC           U.S. Bank                  8611       Custodial
  725    Ditech Financial LLC           U.S. Bank                  8612       Custodial
  726    Ditech Financial LLC           U.S. Bank                  9180       Custodial
  727    Ditech Financial LLC           U.S. Bank                  0290       Custodial
  728    Ditech Financial LLC           U.S. Bank                  2260       Custodial
  729    Ditech Financial LLC           U.S. Bank                  2820       Custodial
  730    Ditech Financial LLC           U.S. Bank                  2824       Custodial
  731    Ditech Financial LLC           U.S. Bank                  2825       Custodial
  732    Ditech Financial LLC           U.S. Bank                  4160       Custodial
  733    Ditech Financial LLC           U.S. Bank                  5170       Custodial



                                                    19
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 68 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  734    Ditech Financial LLC           U.S. Bank                  5480       Custodial
  735    Ditech Financial LLC           U.S. Bank                  7540       Custodial
  736    Ditech Financial LLC           U.S. Bank                  9040       Custodial
  737    Ditech Financial LLC           U.S. Bank                  9041       Custodial
  738    Ditech Financial LLC           U.S. Bank                  9042       Custodial
  739    Ditech Financial LLC           U.S. Bank                  9850       Custodial
  740    Ditech Financial LLC           U.S. Bank                  2200       Custodial
  741    Ditech Financial LLC           U.S. Bank                  2206       Custodial
  742    Ditech Financial LLC           U.S. Bank                  2207       Custodial
  743    Ditech Financial LLC           U.S. Bank                  3970       Custodial
  744    Ditech Financial LLC           U.S. Bank                  4390       Custodial
  745    Ditech Financial LLC           U.S. Bank                  5940       Custodial
  746    Ditech Financial LLC           U.S. Bank                  5942       Custodial
  747    Ditech Financial LLC           U.S. Bank                  5943       Custodial
  748    Ditech Financial LLC           U.S. Bank                  5944       Custodial
  749    Ditech Financial LLC           U.S. Bank                  5945       Custodial
  750    Ditech Financial LLC           U.S. Bank                  6000       Custodial
  751    Ditech Financial LLC           U.S. Bank                  6002       Custodial
  752    Ditech Financial LLC           U.S. Bank                  6004       Custodial
  753    Ditech Financial LLC           U.S. Bank                  8300       Custodial
  754    Ditech Financial LLC           U.S. Bank                  8305       Custodial
  755    Ditech Financial LLC           U.S. Bank                  9730       Custodial
  756    Ditech Financial LLC           U.S. Bank                  9731       Custodial
  757    Ditech Financial LLC           U.S. Bank                  9732       Custodial
  758    Ditech Financial LLC           U.S. Bank                  9733       Custodial
  759    Ditech Financial LLC           U.S. Bank                  9734       Custodial
  760    Ditech Financial LLC           U.S. Bank                  9735       Custodial
  761    Ditech Financial LLC           U.S. Bank                  1610       Custodial
  762    Ditech Financial LLC           U.S. Bank                  1611       Custodial
  763    Ditech Financial LLC           U.S. Bank                  1615       Custodial
  764    Ditech Financial LLC           U.S. Bank                  2070       Custodial
  765    Ditech Financial LLC           U.S. Bank                  2072       Custodial
  766    Ditech Financial LLC           U.S. Bank                  2073       Custodial
  767    Ditech Financial LLC           U.S. Bank                  1200       Custodial
  768    Ditech Financial LLC           U.S. Bank                  7900       Custodial
  769    Ditech Financial LLC           U.S. Bank                  7901       Custodial
  770    Ditech Financial LLC           U.S. Bank                  7902       Custodial
  771    Ditech Financial LLC           U.S. Bank                  7903       Custodial
  772    Ditech Financial LLC           U.S. Bank                  4100       Custodial



                                                    20
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 69 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  773    Ditech Financial LLC           U.S. Bank                  6200       Custodial
  774    Ditech Financial LLC           U.S. Bank                  5125       Custodial
  775    Ditech Financial LLC           U.S. Bank                  5214       Custodial
  776    Ditech Financial LLC           U.S. Bank                  5124       Custodial
  777    Ditech Financial LLC           U.S. Bank                  4394       Custodial
  778    Ditech Financial LLC           U.S. Bank                  33-1       Custodial
  779    Ditech Financial LLC           Wells Fargo                1200       Operating
  780    Ditech Financial LLC           Wells Fargo                1800       Custodial
  781    Ditech Financial LLC           Wells Fargo                0600       Custodial
         Ditech Agency Advance
  782    Depositor LLC                  Wells Fargo                9824       Custodial
         Ditech PLS Advance
  783    Depositor LLC                  Wells Fargo                9832       Custodial
  784    Ditech Financial LLC           Wells Fargo                4206       Custodial
  785    Ditech Financial LLC           Wells Fargo                4214       Custodial
  786    Ditech Financial LLC           Wells Fargo                1556       Custodial
  787    Ditech Financial LLC           Wells Fargo                3646       Custodial
  788    Ditech Financial LLC           Wells Fargo                0126       Custodial
  789    Ditech Financial LLC           Wells Fargo                0134       Custodial
  790    Ditech Financial LLC           Wells Fargo                4939       Custodial
  791    Ditech Financial LLC           Wells Fargo                4947       Custodial
  792    Ditech Financial LLC           Wells Fargo                0530       Custodial
  793    Ditech Financial LLC           Wells Fargo                0548       Custodial
  794    Ditech Financial LLC           Wells Fargo                0555       Custodial
  795    Ditech Financial LLC           Wells Fargo                0563       Custodial
  796    Ditech Financial LLC           Wells Fargo                0571       Custodial
  797    Ditech Financial LLC           Wells Fargo                0589       Custodial
  798    Ditech Financial LLC           Wells Fargo                3813       Custodial
  799    Ditech Financial LLC           Wells Fargo                3821       Custodial
  800    Ditech Financial LLC           Wells Fargo                3839       Custodial
  801    Ditech Financial LLC           Wells Fargo                3847       Custodial
  802    Ditech Financial LLC           Wells Fargo                3854       Custodial
  803    Ditech Financial LLC           Wells Fargo                3862       Custodial
  804    Ditech Financial LLC           Wells Fargo                3870       Custodial
  805    Ditech Financial LLC           Wells Fargo                3888       Custodial
  806    Ditech Financial LLC           Wells Fargo                3896       Custodial
  807    Ditech Financial LLC           Wells Fargo                3904       Custodial
  808    Ditech Financial LLC           Wells Fargo                3912       Custodial
  809    Ditech Financial LLC           Wells Fargo                3920       Custodial
  810    Ditech Financial LLC           Wells Fargo                3938       Custodial



                                                  21
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 70 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  811    Ditech Financial LLC           Wells Fargo                3946       Custodial
  812    Ditech Financial LLC           Wells Fargo                3953       Custodial
  813    Ditech Financial LLC           Wells Fargo                3961       Custodial
  814    Ditech Financial LLC           Wells Fargo                3979       Custodial
  815    Ditech Financial LLC           Wells Fargo                3987       Custodial
  816    Ditech Financial LLC           Wells Fargo                3995       Custodial
  817    Ditech Financial LLC           Wells Fargo                4019       Custodial
  818    Ditech Financial LLC           Wells Fargo                4027       Custodial
  819    Ditech Financial LLC           Wells Fargo                4035       Custodial
  820    Ditech Financial LLC           Wells Fargo                4043       Custodial
  821    Ditech Financial LLC           Wells Fargo                6067       Custodial
  822    Ditech Financial LLC           Wells Fargo                6091       Custodial
  823    Ditech Financial LLC           Wells Fargo                9181       Custodial
  824    Ditech Financial LLC           Wells Fargo                9199       Custodial
  825    Ditech Financial LLC           Wells Fargo                9207       Custodial
  826    Ditech Financial LLC           Wells Fargo                9215       Custodial
  827    Ditech Financial LLC           Wells Fargo                9223       Custodial
  828    Ditech Financial LLC           Wells Fargo                6800       Custodial
  829    Ditech Financial LLC           Wells Fargo                6801       Custodial
  830    Ditech Financial LLC           Wells Fargo                0501       Custodial
  831    Ditech Financial LLC           Wells Fargo                0502       Custodial
  832    Ditech Financial LLC           Wells Fargo                3001       Custodial
  833    Ditech Financial LLC           Wells Fargo                3002       Custodial
  834    Ditech Financial LLC           Wells Fargo                8501       Custodial
  835    Ditech Financial LLC           Wells Fargo                8502       Custodial
  836    Ditech Financial LLC           Wells Fargo                8600       Custodial
  837    Ditech Financial LLC           Wells Fargo                8601       Custodial
  838    Ditech Financial LLC           Wells Fargo                8602       Custodial
  839    Ditech Financial LLC           Wells Fargo                8603       Custodial
  840    Ditech Financial LLC           Wells Fargo                3600       Custodial
  841    Ditech Financial LLC           Wells Fargo                3601       Custodial
  842    Ditech Financial LLC           Wells Fargo                3602       Custodial
  843    Ditech Financial LLC           Wells Fargo                3603       Custodial
  844    Ditech Financial LLC           Wells Fargo                3604       Custodial
  845    Ditech Financial LLC           Wells Fargo                3605       Custodial
  846    Ditech Financial LLC           Wells Fargo                2800       Custodial
  847    Ditech Financial LLC           Wells Fargo                2801       Custodial
  848    Ditech Financial LLC           Wells Fargo                2802       Custodial
  849    Ditech Financial LLC           Wells Fargo                2803       Custodial



                                                  22
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 71 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  850    Ditech Financial LLC           Wells Fargo                2804       Custodial
  851    Ditech Financial LLC           Wells Fargo                2805       Custodial
  852    Ditech Financial LLC           Wells Fargo                2806       Custodial
  853    Ditech Financial LLC           Wells Fargo                2807       Custodial
  854    Ditech Financial LLC           Wells Fargo                2808       Custodial
  855    Ditech Financial LLC           Wells Fargo                2809       Custodial
  856    Ditech Financial LLC           Wells Fargo                2810       Custodial
  857    Ditech Financial LLC           Wells Fargo                2811       Custodial
  858    Ditech Financial LLC           Wells Fargo                2812       Custodial
  859    Ditech Financial LLC           Wells Fargo                2813       Custodial
  860    Ditech Financial LLC           Wells Fargo                8900       Custodial
  861    Ditech Financial LLC           Wells Fargo                8901       Custodial
  862    Ditech Financial LLC           Wells Fargo                8902       Custodial
  863    Ditech Financial LLC           Wells Fargo                8903       Custodial
  864    Ditech Financial LLC           Wells Fargo                8904       Custodial
  865    Ditech Financial LLC           Wells Fargo                8905       Custodial
  866    Ditech Financial LLC           Wells Fargo                8906       Custodial
  867    Ditech Financial LLC           Wells Fargo                8907       Custodial
  868    Ditech Financial LLC           Wells Fargo                9000       Custodial
  869    Ditech Financial LLC           Wells Fargo                9001       Custodial
  870    Ditech Financial LLC           Wells Fargo                9002       Custodial
  871    Ditech Financial LLC           Wells Fargo                9003       Custodial
  872    Ditech Financial LLC           Wells Fargo                9004       Custodial
  873    Ditech Financial LLC           Wells Fargo                9005       Custodial
  874    Ditech Financial LLC           Wells Fargo                9006       Custodial
  875    Ditech Financial LLC           Wells Fargo                9007       Custodial
  876    Ditech Financial LLC           Wells Fargo                5600       Custodial
  877    Ditech Financial LLC           Wells Fargo                5601       Custodial
  878    Ditech Financial LLC           Wells Fargo                5602       Custodial
  879    Ditech Financial LLC           Wells Fargo                5603       Custodial
  880    Ditech Financial LLC           Wells Fargo                5604       Custodial
  881    Ditech Financial LLC           Wells Fargo                6600       Custodial
  882    Ditech Financial LLC           Wells Fargo                6601       Custodial
         REO Management Solutions,
  883    LLC                            Wells Fargo                8784       Custodial
         Reverse Mortgage Solutions,
  884    Inc                            Wells Fargo                3289       Custodial
         Reverse Mortgage Solutions,
  885    Inc                            Wells Fargo                8459       Custodial
  886    Reverse Mortgage Solutions,    Wells Fargo                3056       Custodial



                                                  23
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 72 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
         Inc
         Reverse Mortgage Solutions,
  887    Inc                            Wells Fargo                3064       Custodial
         Reverse Mortgage Solutions,
  888    Inc                            Wells Fargo                8969       Custodial
         Reverse Mortgage Solutions,
  889    Inc                            Wells Fargo                4816       Custodial
         Reverse Mortgage Solutions,
  890    Inc                            Wells Fargo                7725       Custodial
         Reverse Mortgage Solutions,
  891    Inc                            Wells Fargo                9581       Custodial
         Reverse Mortgage Solutions,
  892    Inc                            Wells Fargo                9599       Custodial
         Reverse Mortgage Solutions,
  893    Inc                            Wells Fargo                9607       Custodial
         Reverse Mortgage Solutions,
  894    Inc                            Wells Fargo                8778       Custodial
         Reverse Mortgage Solutions,
  895    Inc                            Wells Fargo                4559       Custodial
         Reverse Mortgage Solutions,
  896    Inc                            Wells Fargo                1750       Custodial
         Reverse Mortgage Solutions,
  897    Inc                            Wells Fargo                1768       Custodial
         Reverse Mortgage Solutions,
  898    Inc                            Wells Fargo                1776       Custodial
         Reverse Mortgage Solutions,
  899    Inc                            Wells Fargo                1792       Custodial
         Reverse Mortgage Solutions,
  900    Inc                            Wells Fargo                1826       Custodial
         Reverse Mortgage Solutions,
  901    Inc                            Wells Fargo                2030       Custodial
         Reverse Mortgage Solutions,
  902    Inc                            Wells Fargo                2990       Custodial
         Reverse Mortgage Solutions,
  903    Inc                            Wells Fargo                0988       Custodial
         Reverse Mortgage Solutions,
  904    Inc                            Wells Fargo                0996       Custodial
         Reverse Mortgage Solutions,
  905    Inc                            Wells Fargo                1175       Custodial
         Reverse Mortgage Solutions,
  906    Inc                            Wells Fargo                6029       Custodial
         Reverse Mortgage Solutions,
  907    Inc                            Wells Fargo                9413       Custodial
         Reverse Mortgage Solutions,
  908    Inc                            Wells Fargo                9421       Custodial




                                                  24
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 73 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
      Reverse Mortgage Solutions,
  909 Inc                               Wells Fargo                8597       Custodial
      Reverse Mortgage Solutions,
  910 Inc                               Wells Fargo                8334       Custodial
      Reverse Mortgage Solutions,
  911 Inc                               Wells Fargo                3854       Custodial
      Reverse Mortgage Solutions,
  912 Inc                               Wells Fargo                1348       Custodial
      Reverse Mortgage Solutions,
  913 Inc                               Wells Fargo                6439       Custodial
      Reverse Mortgage Solutions,
  914 Inc                               Wells Fargo                6447       Custodial
      Reverse Mortgage Solutions,
  915 Inc                               Wells Fargo                6454       Custodial
      Reverse Mortgage Solutions,
  916 Inc                               Wells Fargo                6462       Custodial
      Reverse Mortgage Solutions,
  917 Inc                               Wells Fargo                2875       Custodial
      Reverse Mortgage Solutions,
  918 Inc                               Wells Fargo                9540       Custodial
      Reverse Mortgage Solutions,
  919 Inc                               Wells Fargo                9557       Custodial
      Reverse Mortgage Solutions,
  920 Inc                               Wells Fargo                0250       Custodial
      Reverse Mortgage Solutions,
  921 Inc                               Wells Fargo                0268       Custodial
      Reverse Mortgage Solutions,
  922 Inc                               Wells Fargo                9161       Custodial
      Reverse Mortgage Solutions,
  923 Inc                               Wells Fargo                7366       Custodial
      Reverse Mortgage Solutions,
  924 Inc                               Wells Fargo                2452       Custodial
      Reverse Mortgage Solutions,
  925 Inc                               Wells Fargo                2544       Custodial
      Reverse Mortgage Solutions,
  926 Inc                               Wells Fargo                2551       Custodial
      Reverse Mortgage Solutions,
  927 Inc                               Wells Fargo                2256       Custodial
      Reverse Mortgage Solutions,
  928 Inc                               Wells Fargo                2264       Custodial
      Reverse Mortgage Solutions,
  929 Inc                               Wells Fargo                2272       Custodial
      Reverse Mortgage Solutions,
  930 Inc                               Wells Fargo                5156       Custodial
      Reverse Mortgage Solutions,
  931 Inc                               Wells Fargo                4114       Custodial



                                                  25
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 74 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
      Reverse Mortgage Solutions,
  932 Inc                               Wells Fargo                4622       Custodial
      Reverse Mortgage Solutions,
  933 Inc                               Wells Fargo                0813       Custodial
      Reverse Mortgage Solutions,
  934 Inc                               Wells Fargo                0826       Custodial
      Reverse Mortgage Solutions,
  935 Inc                               Wells Fargo                0842       Custodial
      Reverse Mortgage Solutions,
  936 Inc                               Wells Fargo                0855       Custodial
      Reverse Mortgage Solutions,
  937 Inc                               Wells Fargo                0868       Custodial
      Reverse Mortgage Solutions,
  938 Inc                               Wells Fargo                0871       Custodial
      Reverse Mortgage Solutions,
  939 Inc                               Wells Fargo                0884       Custodial
      Reverse Mortgage Solutions,
  940 Inc                               Wells Fargo                0978       Custodial
      Reverse Mortgage Solutions,
  941 Inc                               Wells Fargo                0981       Custodial
      Reverse Mortgage Solutions,
  942 Inc                               Wells Fargo                1003       Custodial
      Reverse Mortgage Solutions,
  943 Inc                               Wells Fargo                1016       Custodial
      Reverse Mortgage Solutions,
  944 Inc                               Wells Fargo                1029       Custodial
      Reverse Mortgage Solutions,
  945 Inc                               Wells Fargo                1074       Custodial
      Reverse Mortgage Solutions,
  946 Inc                               Wells Fargo                1184       Custodial
      Reverse Mortgage Solutions,
  947 Inc                               Wells Fargo                8399       Custodial
      Reverse Mortgage Solutions,
  948 Inc                               Wells Fargo                8535       Custodial
      Reverse Mortgage Solutions,
  949 Inc                               Wells Fargo                8035       Custodial
      Reverse Mortgage Solutions,
  950 Inc                               Wells Fargo                3701       Custodial
      Reverse Mortgage Solutions,
  951 Inc                               Wells Fargo                3265       Operating
      Reverse Mortgage Solutions,
  952 Inc                               Wells Fargo                4350       Operating
  953 Ditech Financial LLC              Citibank                   7019       Custodial
  954 Ditech Financial LLC              Citibank                   7051       Custodial
  955 Ditech Financial LLC              Citibank                   0584       Custodial



                                                  26
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 75 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
  956    Ditech Financial LLC           Citibank                   0779       Custodial
  957    Ditech Financial LLC           Citibank                   0787       Custodial
  958    Ditech Financial LLC           Citibank                   0795       Custodial
  959    Ditech Financial LLC           Citibank                   0808       Custodial
  960    Ditech Financial LLC           Citibank                   0816       Custodial
  961    Ditech Financial LLC           Citibank                   0824       Custodial
  962    Ditech Financial LLC           Citibank                   0832       Custodial
  963    Ditech Financial LLC           Citibank                   0859       Custodial
  964    Ditech Financial LLC           Citibank                   0867       Custodial
  965    Ditech Financial LLC           Citibank                   0875       Custodial
  966    Ditech Financial LLC           Citibank                   0883       Custodial
  967    Ditech Financial LLC           Citibank                   0891       Custodial
  968    Ditech Financial LLC           Citibank                   0904       Custodial
  969    Ditech Financial LLC           Citibank                   0912       Custodial
  970    Ditech Financial LLC           Citibank                   0939       Custodial
  971    Ditech Financial LLC           Citibank                   0947       Custodial
  972    Ditech Financial LLC           Citibank                   0955       Custodial
  973    Ditech Financial LLC           Citibank                   0963       Custodial
  974    Ditech Financial LLC           Citibank                   0971       Custodial
  975    Ditech Financial LLC           Citibank                   0998       Custodial
  976    Ditech Financial LLC           Citibank                   1018       Custodial
  977    Ditech Financial LLC           Citibank                   1026       Custodial
  978    Ditech Financial LLC           Citibank                   1034       Custodial
  979    Ditech Financial LLC           Citibank                   1042       Custodial
  980    Ditech Financial LLC           Citibank                   1069       Custodial
  981    Ditech Financial LLC           Citibank                   1077       Custodial
  982    Ditech Financial LLC           Citibank                   1085       Custodial
  983    Ditech Financial LLC           Citibank                   1093       Custodial
  984    Ditech Financial LLC           Citibank                   1106       Custodial
  985    Ditech Financial LLC           Citibank                   1114       Custodial
  986    Ditech Financial LLC           Citibank                   1122       Custodial
  987    Ditech Financial LLC           Citibank                   1149       Custodial
  988    Ditech Financial LLC           Citibank                   1157       Custodial
  989    Ditech Financial LLC           Citibank                   1165       Custodial
  990    Ditech Financial LLC           Citibank                   1173       Custodial
  991    Ditech Financial LLC           Citibank                   1181       Custodial
  992    Ditech Financial LLC           Citibank                   1202       Custodial
  993    Ditech Financial LLC           Citibank                   1229       Custodial
  994    Ditech Financial LLC           Citibank                   1237       Custodial



                                                   27
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 76 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
 995     Ditech Financial LLC           Citibank                   1245       Custodial
 996     Ditech Financial LLC           Citibank                   1253       Custodial
 997     Ditech Financial LLC           Citibank                   1261       Custodial
 998     Ditech Financial LLC           Citibank                   1288       Custodial
 999     Ditech Financial LLC           Citibank                   1296       Custodial
1000     Ditech Financial LLC           Citibank                   1309       Custodial
1001     Ditech Financial LLC           Citibank                   1317       Custodial
1002     Ditech Financial LLC           Citibank                   1325       Custodial
1003     Ditech Financial LLC           Citibank                   1333       Custodial
1004     Ditech Financial LLC           Citibank                   1341       Custodial
1005     Ditech Financial LLC           Citibank                   1368       Custodial
1006     Ditech Financial LLC           Citibank                   1376       Custodial
1007     Ditech Financial LLC           Citibank                   1384       Custodial
1008     Ditech Financial LLC           Citibank                   1392       Custodial
1009     Ditech Financial LLC           Citibank                   1405       Custodial
1010     Ditech Financial LLC           Citibank                   1413       Custodial
1011     Ditech Financial LLC           Citibank                   1421       Custodial
1012     Ditech Financial LLC           Citibank                   1448       Custodial
1013     Ditech Financial LLC           Citibank                   1456       Custodial
1014     Ditech Financial LLC           Citibank                   1464       Custodial
1015     Ditech Financial LLC           Citibank                   1472       Custodial
1016     Ditech Financial LLC           Citibank                   1499       Custodial
1017     Ditech Financial LLC           Citibank                   1501       Custodial
1018     Ditech Financial LLC           Citibank                   1528       Custodial
1019     Ditech Financial LLC           Citibank                   1536       Custodial
1020     Ditech Financial LLC           Citibank                   1544       Custodial
1021     Ditech Financial LLC           Citibank                   1552       Custodial
1022     Ditech Financial LLC           Citibank                   1579       Custodial
1023     Ditech Financial LLC           Citibank                   1587       Custodial
1024     Ditech Financial LLC           Citibank                   1595       Custodial
1025     Ditech Financial LLC           Citibank                   1608       Custodial
1026     Ditech Financial LLC           Citibank                   1616       Custodial
1027     Ditech Financial LLC           Citibank                   1624       Custodial
1028     Ditech Financial LLC           Citibank                   1632       Custodial
1029     Ditech Financial LLC           Citibank                   1659       Custodial
1030     Ditech Financial LLC           Citibank                   1667       Custodial
1031     Ditech Financial LLC           Citibank                   1675       Custodial
1032     Ditech Financial LLC           Citibank                   1683       Custodial
1033     Ditech Financial LLC           Citibank                   1691       Custodial



                                                   28
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 77 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
1034     Ditech Financial LLC           Citibank                   1704       Custodial
1035     Ditech Financial LLC           Citibank                   1712       Custodial
1036     Ditech Financial LLC           Citibank                   1739       Custodial
1037     Ditech Financial LLC           Citibank                   1747       Custodial
1038     Ditech Financial LLC           Citibank                   1755       Custodial
1039     Ditech Financial LLC           Citibank                   1763       Custodial
1040     Ditech Financial LLC           Citibank                   1771       Custodial
1041     Ditech Financial LLC           Citibank                   1798       Custodial
1042     Ditech Financial LLC           Citibank                   1819       Custodial
1043     Ditech Financial LLC           Citibank                   1827       Custodial
1044     Ditech Financial LLC           Citibank                   1835       Custodial
1045     Ditech Financial LLC           Citibank                   1843       Custodial
1046     Ditech Financial LLC           Citibank                   1851       Custodial
1047     Ditech Financial LLC           Citibank                   1878       Custodial
1048     Ditech Financial LLC           Citibank                   1886       Custodial
1049     Ditech Financial LLC           Citibank                   1894       Custodial
1050     Ditech Financial LLC           Citibank                   1907       Custodial
1051     Ditech Financial LLC           Citibank                   1915       Custodial
1052     Ditech Financial LLC           Citibank                   1923       Custodial
1053     Ditech Financial LLC           Citibank                   1931       Custodial
1054     Ditech Financial LLC           Citibank                   1958       Custodial
1055     Ditech Financial LLC           Citibank                   2184       Custodial
1056     Ditech Financial LLC           Citibank                   2205       Custodial
1057     Ditech Financial LLC           Citibank                   2213       Custodial
1058     Ditech Financial LLC           Citibank                   2221       Custodial
1059     Ditech Financial LLC           Citibank                   2248       Custodial
1060     Ditech Financial LLC           Citibank                   2256       Custodial
1061     Ditech Financial LLC           Citibank                   2264       Custodial
1062     Ditech Financial LLC           Citibank                   2272       Custodial
1063     Ditech Financial LLC           Citibank                   2299       Custodial
1064     Ditech Financial LLC           Citibank                   2301       Custodial
1065     Ditech Financial LLC           Citibank                   2328       Custodial
1066     Ditech Financial LLC           Citibank                   2336       Custodial
1067     Ditech Financial LLC           Citibank                   2344       Custodial
1068     Ditech Financial LLC           Citibank                   2352       Custodial
1069     Ditech Financial LLC           Citibank                   2379       Custodial
1070     Ditech Financial LLC           Citibank                   2387       Custodial
1071     Ditech Financial LLC           Citibank                   2395       Custodial
1072     Ditech Financial LLC           Citibank                   2408       Custodial



                                                   29
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 78 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
1073     Ditech Financial LLC           Citibank                   2416       Custodial
1074     Ditech Financial LLC           Citibank                   2424       Custodial
1075     Ditech Financial LLC           Citibank                   2432       Custodial
1076     Ditech Financial LLC           Citibank                   2459       Custodial
1077     Ditech Financial LLC           Citibank                   2467       Custodial
1078     Ditech Financial LLC           Citibank                   2475       Custodial
1079     Ditech Financial LLC           Citibank                   2483       Custodial
1080     Ditech Financial LLC           Citibank                   2491       Custodial
1081     Ditech Financial LLC           Citibank                   2504       Custodial
1082     Ditech Financial LLC           Citibank                   2512       Custodial
1083     Ditech Financial LLC           Citibank                   2539       Custodial
1084     Ditech Financial LLC           Citibank                   2547       Custodial
1085     Ditech Financial LLC           Citibank                   2555       Custodial
1086     Ditech Financial LLC           Citibank                   2563       Custodial
1087     Ditech Financial LLC           Citibank                   2571       Custodial
1088     Ditech Financial LLC           Citibank                   2598       Custodial
1089     Ditech Financial LLC           Citibank                   2619       Custodial
1090     Ditech Financial LLC           Citibank                   2627       Custodial
1091     Ditech Financial LLC           Citibank                   2635       Custodial
1092     Ditech Financial LLC           Citibank                   2643       Custodial
1093     Ditech Financial LLC           Citibank                   2651       Custodial
1094     Ditech Financial LLC           Citibank                   2678       Custodial
1095     Ditech Financial LLC           Citibank                   2686       Custodial
1096     Ditech Financial LLC           Citibank                   2694       Custodial
1097     Ditech Financial LLC           Citibank                   2707       Custodial
1098     Ditech Financial LLC           Citibank                   2715       Custodial
1099     Ditech Financial LLC           Citibank                   2723       Custodial
1100     Ditech Financial LLC           Citibank                   2731       Custodial
1101     Ditech Financial LLC           Citibank                   2758       Custodial
1102     Ditech Financial LLC           Citibank                   2766       Custodial
1103     Ditech Financial LLC           Citibank                   2774       Custodial
1104     Ditech Financial LLC           Citibank                   2782       Custodial
1105     Ditech Financial LLC           Citibank                   2803       Custodial
1106     Ditech Financial LLC           Citibank                   2811       Custodial
1107     Ditech Financial LLC           Citibank                   2838       Custodial
1108     Ditech Financial LLC           Citibank                   2846       Custodial
1109     Ditech Financial LLC           Citibank                   2854       Custodial
1110     Ditech Financial LLC           Citibank                   2862       Custodial
1111     Ditech Financial LLC           Citibank                   2889       Custodial



                                                   30
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 79 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
1112     Ditech Financial LLC           Citibank                   2897       Custodial
1113     Ditech Financial LLC           Citibank                   2918       Custodial
1114     Ditech Financial LLC           Citibank                   2926       Custodial
1115     Ditech Financial LLC           Citibank                   2934       Custodial
1116     Ditech Financial LLC           Citibank                   2942       Custodial
1117     Ditech Financial LLC           Citibank                   2969       Custodial
1118     Ditech Financial LLC           Citibank                   2977       Custodial
1119     Ditech Financial LLC           Citibank                   2985       Custodial
1120     Ditech Financial LLC           Citibank                   2993       Custodial
1121     Ditech Financial LLC           Citibank                   3005       Custodial
1122     Ditech Financial LLC           Citibank                   3013       Custodial
1123     Ditech Financial LLC           Citibank                   3021       Custodial
1124     Ditech Financial LLC           Citibank                   3048       Custodial
1125     Ditech Financial LLC           Citibank                   3056       Custodial
1126     Ditech Financial LLC           Citibank                   3064       Custodial
1127     Ditech Financial LLC           Citibank                   3072       Custodial
1128     Ditech Financial LLC           Citibank                   3099       Custodial
1129     Ditech Financial LLC           Citibank                   3101       Custodial
1130     Ditech Financial LLC           Citibank                   3128       Custodial
1131     Ditech Financial LLC           Citibank                   3136       Custodial
1132     Ditech Financial LLC           Citibank                   3144       Custodial
1133     Ditech Financial LLC           Citibank                   3152       Custodial
1134     Ditech Financial LLC           Citibank                   3179       Custodial
1135     Ditech Financial LLC           Citibank                   3187       Custodial
1136     Ditech Financial LLC           Citibank                   3195       Custodial
1137     Ditech Financial LLC           Citibank                   3208       Custodial
1138     Ditech Financial LLC           Citibank                   3216       Custodial
1139     Ditech Financial LLC           Citibank                   3224       Custodial
1140     Ditech Financial LLC           Citibank                   3232       Custodial
1141     Ditech Financial LLC           Citibank                   3259       Custodial
1142     Ditech Financial LLC           Citibank                   3267       Custodial
1143     Ditech Financial LLC           Citibank                   3275       Custodial
1144     Ditech Financial LLC           Citibank                   3283       Custodial
1145     Ditech Financial LLC           Citibank                   3291       Custodial
1146     Ditech Financial LLC           Citibank                   3304       Custodial
1147     Ditech Financial LLC           Citibank                   3312       Custodial
1148     Ditech Financial LLC           Citibank                   3339       Custodial
1149     Ditech Financial LLC           Citibank                   3347       Custodial
1150     Ditech Financial LLC           Citibank                   3355       Custodial



                                                   31
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 80 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
1151     Ditech Financial LLC           Citibank                   3363       Custodial
1152     Ditech Financial LLC           Citibank                   3371       Custodial
1153     Ditech Financial LLC           Citibank                   3398       Custodial
1154     Ditech Financial LLC           Citibank                   3419       Custodial
1155     Ditech Financial LLC           Citibank                   3427       Custodial
1156     Ditech Financial LLC           Citibank                   3443       Custodial
1157     Ditech Financial LLC           Citibank                   3451       Custodial
1158     Ditech Financial LLC           Citibank                   3478       Custodial
1159     Ditech Financial LLC           Citibank                   3486       Custodial
1160     Ditech Financial LLC           Citibank                   3494       Custodial
1161     Ditech Financial LLC           Citibank                   3507       Custodial
1162     Ditech Financial LLC           Citibank                   3515       Custodial
1163     Ditech Financial LLC           Citibank                   3523       Custodial
1164     Ditech Financial LLC           Citibank                   3531       Custodial
1165     Ditech Financial LLC           Citibank                   3558       Custodial
1166     Ditech Financial LLC           Citibank                   3566       Custodial
1167     Ditech Financial LLC           Citibank                   3574       Custodial
1168     Ditech Financial LLC           Citibank                   3582       Custodial
1169     Ditech Financial LLC           Citibank                   3603       Custodial
1170     Ditech Financial LLC           Citibank                   3611       Custodial
1171     Ditech Financial LLC           Citibank                   3638       Custodial
1172     Ditech Financial LLC           Citibank                   3646       Custodial
1173     Ditech Financial LLC           Citibank                   3654       Custodial
1174     Ditech Financial LLC           Citibank                   3662       Custodial
1175     Ditech Financial LLC           Citibank                   3689       Custodial
1176     Ditech Financial LLC           Citibank                   3697       Custodial
1177     Ditech Financial LLC           Citibank                   3718       Custodial
1178     Ditech Financial LLC           Citibank                   3726       Custodial
1179     Ditech Financial LLC           Citibank                   3734       Custodial
1180     Ditech Financial LLC           Citibank                   3742       Custodial
1181     Ditech Financial LLC           Citibank                   3769       Custodial
1182     Ditech Financial LLC           Citibank                   3777       Custodial
1183     Ditech Financial LLC           Citibank                   3785       Custodial
1184     Ditech Financial LLC           Citibank                   3793       Custodial
1185     Ditech Financial LLC           Citibank                   3806       Custodial
1186     Ditech Financial LLC           Citibank                   3814       Custodial
1187     Ditech Financial LLC           Citibank                   3822       Custodial
1188     Ditech Financial LLC           Citibank                   3849       Custodial
1189     Ditech Financial LLC           Citibank                   3857       Custodial



                                                   32
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29      Main Document
                                               Pg 81 of 86


                                                                 Last Four
                                                                  Digits of
  #                 Legal Entity         Financial Institution                  Type of Account
                                                                  Account
                                                                  Number
1190     Ditech Financial LLC           Citibank                   5705       Custodial
1191     Ditech Financial LLC           Citibank                   5713       Custodial
1192     Ditech Financial LLC           Citibank                   6409       Custodial
1193     Ditech Financial LLC           Citibank                   6417       Custodial
1194     Ditech Financial LLC           Citibank                   6425       Custodial
1195     Ditech Financial LLC           Citibank                   6433       Custodial
1196     Ditech Financial LLC           Bank of America            2845       Custodial




                                                  33
WEIL:\96913998\1\41703.0010
19-10412-jlg          Doc 4   Filed 02/11/19    Entered 02/11/19 06:04:29   Main Document
                                               Pg 82 of 86


                                               Exhibit C

                                               Diagrams




WEIL:\96913998\1\41703.0010
                    19-10412-jlg          Doc 4     Filed 02/11/19      Entered 02/11/19 06:04:29              Main Document
                                                                       Pg 83 of 86

                                                             Diagram A
                                                        DHC Cash Management



                                                                                 DHC
                                                                           Operating Account
                                                                              Citi: #8183
                                                                               (DACA)
                                                                                               1




                     Ditech Origination                 Ditech Servicing                          RMS
                          Account                           Account                        Operating Account
                         Citi #5118                        Citi #5011                      Wells Fargo #7250
                          (DACA)                            (DACA)                              (DACA)




Legend:

          DACA agreement – Term Lenders

          DACA/JACA agreement – Warehouse Lenders
                          19-10412-jlg          Doc 4     Filed 02/11/19       Entered 02/11/19 06:04:29                      Main Document
                                                                              Pg 84 of 86

                                                              Diagram B
                                            Ditech Financial Origination Cash Management


      Fannie Mae


                                                                                 Ditech Financial, LLC
                                                                                      Originations
                                                                                  Operating Account
                                                                                      Citi: #5118
                                                                                        (DACA)
                         Loan Sale Proceeds
                                                                                                              1
                           Deutsche Bank
                           (Paying Agent)
                               (JACA)

Cash Window
   Sales
 Proceeds



                         Warehouse Lenders                  Hedging Counterparties                    Ditech Financial, LLC
                                                                                                           Originations
                                                                                                        Hair Cut Account
                                                                                                       Wells Fargo: #1200
                                                                                                             (DACA)
                                                                                                                              2




                                                     3rd Party
                                                Disbursement Agent
                                                     Accounts
                                                    Wells Fargo
                                                      (DACA)




                                                                                     Correspondents                      Title Companies
                                                                                                                      (Consumer & Wholesale
                                                                                                                              Lending)
      Legend:

                DACA agreement – Term Lenders

                DACA/JACA agreement – Warehouse Lenders
                                       19-10412-jlg                      Doc 4                                               Filed 02/11/19            Entered 02/11/19 06:04:29                     Main Document
                                                                                                                                                      Pg 85 of 86

                                                                                          Diagram C
                                                                         Ditech Financial Servicing Cash Management

                                                                                                                                                                                          Borrower Payments From GSE & Private Label
                                                                              DAAD and DPAD                                                                                                              Customers
                                                                                                                                                  2

                                                                                                                                                                                          Ditech Financial, LLC               Ditech Financial, LLC
                                                                                                                            Servicing        Advance
                                                                                                                                                                                                Servicing                           Servicing
                                                                                                                            Advances         Receivable
                                                                                                                                                                                                Operating                     Payoff Account-Wires
                                                                                                                                                                                           BNY Mellon: #7652                       Citi #5214
                                                                                                                                                                                                Lockbox                             Custodial
                                                                                 Ditech Financial, LLC
                                                                                       Servicing
                                                                                                                                                                                                             3
                                                                                  Operating Account
                                                                                      Citi: #5011                                           1
                                                                                        (DACA)
                                       Funds to
                                       Advance                                                                                                                                                                                                           Fannie Mae
                                                    Servicing Advances



                                       Facilities                                                                                                                                                                                                        Freddie Mac
                                                                                                                                                                                                                                                       Private Investors

                                                                                                                                        Ditech Financial, LLC   Ditech Financial, LLC
                                                                                 Repayment of Draws on Advance Facilities                     Servicing               Servicing
                                                                                                                                         Private Label: P&I      Private Label: T&I
                                                                                                                                         Custodial Accounts      Custodial Accounts                                                                                Reimbursement
                                                                                                                                                                                                                                                                   Funds

                                                                                                                                                                                                                         Ditech Financial, LLC
                                                                                                                                                                                                                               Servicing
                                                                                                                                                                Ditech Financial, LLC
                                                                                                                                                                                                                        MSP Payment Clearing
                                                                                                                                                                      Servicing
                                                                                                                                                                                                                              Citi #5222
                                                                                                                                                                Private Label: Escrow
                                                                                                                                                                                                                               Custodial
                                                                                                                                                                Disbursement Account
                                                                                                                                                                      Citi: #5097
                                                                                                                                                                                                                                              4



                                                                                                                                                                 Ditech Financial, LLC
                                                                                                                                                                       Servicing                        Ditech Financial, LLC              Ditech Financial, LLC
                                                                                                                                                                Private Label: Checking                       Servicing                          Servicing
                                                                                                                                                                        Account                          GSE P&I Custodial                  GSE T&I Custodial
Legend:                                                                                                                                                                Citi: #6973                            Accounts                           Accounts
                                                                                                                                                                           ZBA
          Skips over unrelated cash flow line
                                                                           DPAT II and DAAT
          Transfer of security title
                                                                                                                                                                                                                                           Ditech Financial, LLC
          Custodial accounts                                                                                                                                                                                                                     Servicing
                                                                                                                                                                                                                                            MSP Disbursement
                                                                                                                                                                                                                                             Clearing Account
          DACA agreement – Term                                                                                                                                                                                                                 Cit: #7001
                                                                           Warehouse Lenders                                                                                                                                                     Custodial
          Lenders                                                                                                                                                                                     Ditech Financial, LLC
                                                                                                                                                                                                            Servicing
          DACA/JACA agreement – Warehouse                                                                                                                                                                   Operating
          Lenders                                                                                                                                                                                        US Bank: #9371
                                                                                                                                                                                                            Custodial          5
                                                                                                                                                                                                              ZBA
                                                                                                                                                                                                                  Reimbursement
                                                                                                                                                                                                                  Funds

                                                                                                                                                                                                          HUD (Ginnie
                                                                                                                                                                                                            Mae)
                                         19-10412-jlg                         Doc 4      Filed 02/11/19             Entered 02/11/19 06:04:29                                      Main Document
                                                                                                                   Pg 86 of 86

                                                                                                 Diagram D
                                                                                       RMS Servicing Cash Management

                                                                                                                                        Borrower Draws on Loan Securitizations
Legend:

          Skips over unrelated cash flow line                                                                                                              RMS
                                                                                                                                                      Paying Agent
          Transfer of security title                                                                                                                Wells Fargo: #9161




                                                                                                                    Servicing Fees
          Custodial accounts


          DACA agreement – Term
                                                                                                                                         HUD               Borrowers
          Lenders                                                                      RMS                                                                                                             RMS
          DACA/JACA agreement – Warehouse
                                                                                    Operating                                        Claim                           Loan Payoffs/           Corporate A/P ACH/Check
                                                                                Wells Fargo: #7250                                   Proceeds                        Payments                      Disbursement
          Lenders
                                                                              Main, Originations/ GBO,                                                                                       Wells Fargo: #7766 / 8212
                                                                                    REO (DACA)                                                                                                      ZBA (DACA)
                                                                                                     1                                             RMS Servicing                                                                              Vendors
                                                                                                                                                       Clearing
                                                                                                                                                  Wells Fargo: #8399                                    RMS
                                                                                                   Fees/Advances                                       Custodial            5                   Servicing ACH/Check
                                                                                                                                                                                                   Disbursement                               Borrowers
                                                                                                                                                                                                Wells Fargo: #4350 /
                                                                                                                                                                                                  0978 (Custodial)
                                                                                       RMS                                                                RMS
                                                                                                                                                                                                          ZBA                 2
                                                                                 Loan Settlement                                                        Servicing
                                                                                Wells Fargo: #0415                                              Client Custodial Accounts
                                                                                      (DACA)                                                           Wells Fargo
                                                                                                     3                                                   (DACA)         4                                                  Daily Recoveries
                                       Ginnie Mae  Tail Sec. Purchase Price




                                                                                                                                                                                              REO Asset Management                            Investors
                                                                                                                                                                                               Check Disbursement
                                                                                                                                                                                                Wells Fargo: #0698
                                                                                                                                                                                                  ZBA (DACA)
                                                                                                                                                REO Asset Management
                                                                              REO Asset Management                                                     Clearing
                                                                                    Operating                                                     Wells Fargo: #8784
                                                                                                                                                                                                Subservicing Client MIP 
                                                                                Wells Fargo: #8797                 Fees                               Custodial
                                                                                                                                                  REO Sales Proceeds         6                    Advances and Fees
               Ginnie Mae HMBS                                                     Concentration
  BNY                                                                                 (DACA)
 Mellon                                                                                                                                                       REO Sale Proceeds

                                                                                                                                                  Foreclosed Property                            Investors
                                                                                                                                                        Buyers
Warehouse
Lenders                   Warehouse Advances                                                                                                                                          REO Subservicing Proceeds



                                                                                                                                                                                Investors
